ANNEX — C

TEMPORARY
EXPLORATION PERMIT
(TEP-IlI-004-2002)
May 16, 2003

MR. MODESTO B. BERMUDEZ
President

Crau Mineral Resources Corp.

No. 1-E Sta. Maria St., Brgy. Kapitolyo
Pasig City, Metro Manila

Dear Mr. Bermudez:

Subject: Availment of the Unused Period of Temporary Exploration
Permit denominated as TEP-II|-004-2002

This Office hereby grants your request, per Letter dated March 10, 2003, to
avail of the unused period of eight (8) months under the Temporary Exploration Permit
of Crau Mineral Resources Corp. (Crau) denominated as TEP-II|-004-2002 effective

ww this date, subject to the following conditions:
1. Such period of eight (8) months shall not constitute an extension of the
term of the TEP;
2. Crau shall continue to comply with the obligations stipulated under the TEP
during the said period of eight (8) months; and
3. Crau shall strictly implement the activities under the approved Work
Programs and ensure that the conduct of the exploration activities in the
area shall be carried out in a manner that will at all times safeguard the
environment.
Thank you.
Very truly yours,
LAL ty truly ys
Fees 1%
HORACIO C. RAMOS
Director
ce: The Regional Director

Mines and Geosciences Bureau

Regional Office No. III
Cleoters Bidg., Gen. Hizon Ave.
San Fernando, Pampanga

Kinloch Resources Limged

Unit 602 Vasquez Madrigal Plaza
‘51 Annapolis St., Greenhills

San Juan, Metro Manila
MO Foxe No. 0S-2TEP.

a Republic of the Philippines
Department of Environment and Natural

TEMPORARY EXPLORATION PERMIT

Temporary Exploration Permit No. TEP-11-004-2002
Permittee 3 Crau Mineral Resources Corporation
Address 1-E Sta. Maria St., Brgy. Kapitolyo, Pasig City,

Metro Manila

This Temporary Exploration Permit (TEP) covering an area of 3.765.3853
hectares situated at Sta. Cruz _and Candelaria, Zambales bounded by the following

geographical coordinates:

4 CORNER LATITUDE LONGITUDE ‘

(Please refer to attached Annex A: Technical Description and Annex B: Sketch
Map marked “TEP No, TH-004-2002”)

Y= is hereby granted to Crau Mineral Resources Corporation, having filed the applications for
Mineral Production Sharing Agreement (MPSA) denominated as MA-P-III-11-98 and said
TEP in the Mines and Geosciences Bureau Regional Office No. Ul in accordance with
Republic Act No. 7942, otherwise known as “The Philippine Mining Act of 1995” and all
the pertinent implementing rules and regulations promulgated thereunder: Provided, That
areas with conflict, within ancestral lands/domains without the free and prior informed
consent by the concerned Indigenous Peoples, within adequately — stocked
forests/proclaimed watershed forest reserves/critical watershed, and/or classified under the
NIPAS are excluded therefrom, and subject to the following ‘Terms and Conditions:

1. The right to explore under the TEP shall be subject to valid and existing rights of any
Party(ies) within the Permit Area; =e
¥.
6.

10,

OF purposes other than mineral exploration: Provided
ie rights thereunder by another cntity/party shall be subject tu
Secretary;

The term of the TEP shall be fora Period of one () year from date of approval:
Provided, That said term shall be deducted ftom the Exploration Period of the MPSA
that may be approved in favor of the Permittce thereafter: Provided, Surther, That in the
event that the MPSA, application is disapproved by the Department Secretary, this 1 EP is

deemed automatically cancelled:

Semester, a report under oath of the implementation and expenditures of the
Exploration Work Program showing discrepancies/deviations, if any, and including
the results of Surveys, laboratory Teports and geological Teports/inaps, subject to
semi-annual inspection and verification by the Bureau at the expense of the
Permittee;

The Perinittee shall submit to the concerned Regional Office, copy furnished the
Bureau Central Office, within thirty (30) calendar days from the end of six (6)
months after the @pproval of the TEP, and at the end of the term of the TEP a Teport
on the compliance with the Luvironmental Work Program (EWP);

The Permittee shall submit to the concerned Regional Office, Copy furnished the
Bureau Central Office, upon the expiration of the TEP, a final exploration report ina
form and sv ince comparable to published reports of respected international
Organizations ™corporating all the findings in the Permit Area, including locations of
samples, assays and assessment Of the mineral potential, Such Feport shall, include

complete detailed exploration expenditures incurred:

In case of Core drilling, the Permittee shall, upon Tequest of the Director/concermey
Regional Directo; submit @ quarter Of the core samples which shall be deposited in
the concerned Regional Office Core Library for satekceping and reference:

the Exploration Work Program shall be carried out in a manner that will, at all
Unies, Safeguard the environment;

The Permittee shall allow the Department Secretary, Director, concerned Regional
Director of their duly authorized Fepresentative/s to Periodically review its
Performance, ang shall not deny access to the Permit Area for Purposes of such

reviews and Monitoring of field activities,

The TEP may be Suspended by the Director in Cases of force majeure as defined in
the Philippine Mining Act of 1995;

The Director May, at any time, Cancel this TEP for violation Of the Provisions of the
Philippine Mining Act of 1995 and all the pertinent implementing rules and
regulations or the terms and Conditions of this Permit;

The Permittee Shall stric a written consent from any Surface owners of the
land/s, ©ccupant/s g ionaire/s within the Permit Area Prior to entry or
Conduct of any form of exploration ies therein;

= If,

wai?

— MGB Foon No, 05-2TEP
gon

/

13. The Permittee shall submit to the Bureau (
environmental study, i. e., pedological and wat

cntral Office a copy of the baseline
the issuance of this TEP; and

er quality, within six (6) months after

14. The Permittee shall furnish a copy of the approved EWP to the Sangguniang
Panlalawigan concerned. "

Quezon City, Philippines, MAR 21 2007

—_______:

ie 15
ORACIO C. RAMOS
Director

& (

T hereby accept the terms and conditions of this TEP as above stated,

CRAU MINERAL RESOURCES CORPORATION
Permittee

By:
Wise
PABLO R. AMISTOSO
Y Vice President-Operations
Ns TIN 104-613-443
_ Signed in the Presence of:
Wh WA
o 7 he Aly

ides Spad ia. EEO L. sn tbnen
(Signature over Prin ed Namo) (Signature over Printed Name)
oe

3B Form No. 0$-2TEP ty
Vas" Y

ACKNOWLEDGEMENT

Republic of the Philippines
Quezen City

SUBSCRIBED AND SWORN to before me, HORACIO C. RAMOS, with
Community Tax Certificate No. 00010172 issued on February 20,2002 at
Quezon iby in his capacity as Director of the Mines and Geosciences Bureau
and PABLO R. AMISTOSO, with Community Tax Certificate No. 08998636 issued on
January 2, 2002 at Marikina City, in his capacity as Vice President-Operations of Crau
Mineral Resources Corporation, both known to me and to me known to be the same
persons who executed the foregoing instrument consisting of four ( 4 ) pages, including

this acknowledgement page, and diackriowledged to me that the same is their voluntary act
and deeds

IN WETNESS WHEREOF, I have hereunto set my ae and affix my Notarial

Seal, this _ _MAR a erthet

IEP fo, i ee iid 2-12.02 °°
4of PTR No, 30340877 ced 2-7-0 7 ail *

Book No
Series of

ANNEX-A
Technical Description of TEP Area
Of
CRAU MINERAL RESOURCES CORPORATION

Lot-1
Corner Latitude Longitude

1 15-44-00.00 120-03-00.00

2 15-44-30.00 120-03-00,00

3 15-44-30.00 120-03-15.00

4 15-44-15.00 120-03-15.00

5 15-44-15.00 120-03-45.00

6 15-44-30.00 120-03-45.00

7 15-44-30.00 120-04-00.00

8 15-42-45.00 120-04-00.00

9 15-42-45.00 120-04-15.00

10 L 15-43-00.00 120-04-15.00

1 15-43-00.00 120-04-30.00

12 -| 15-41-30.00 120-04-30.00

13 15-41-30,00 120-04-00.00

14 15-38-30.00 120-04-00.00

15 15-38-30.00 | 120-03-30.00

[ 16 15-39-30.00 120-03-30.00
17 15-39-30.00 120-03-18.40

C 18 15-39-38.00 | 120-03-18.40
19 15-39-38.00 120-03-08.40

20 15-39-47.70 120-03-08.40
21 15-39-47.70 120-03-30.00

22 15-40-00.00 120-03-30.00

23 15-40-00.00 | 120-03-00.00

24 |-18-40-30.00 120-03-00.00

25 15-40-30.00 120-02-30.00

26 15-40-00.00 120-02-30.00

27 15-40-00.00 120-02-45.00

28 15-39-45.00 120-02-45.00

29 15-39-45.00 120-03-00.00

30 15-39-38.00 120-03-00.00

31 75-39-38.00 120-03-08.40
32 45-39-08.70 120-03-08.40
33 15-39-08.70 120-03-00.00_—|
34 15-39-00.00 120-03-00.00.
35 15-39-00.00 120-02-48.20
36 15-38-57.30 120-02-48.20
37 15-38-57.30 420-03-00.00
38 15-38-30.00 120-03-00.00
39 15-38-30.00 120-02-00.00
40 15-38-40.70 120-02-00.00.
41 15-30-40.70 120-02-10.00
42 15-39-00.00 120-02-10.00
43 15-39-00.00 120-02-00.00
44 15-38-40.70 420-02-00.00
45 15-38-30.00 120-02-00.00
46 15-38-30.00 120-01-30.00
47 15-40-55.80 420-01-30.00
48 15-40-55.80 420-02-05.70
49 15-41-06.00 120-02-05.70 |
50 15-41-06.00 120-02-25.60
51 15-41-25.50 420-02-25.60
52 15-41-25.50 420-02-35.60
[IZ 53 15-41-45.00 420-02-35.60
54 15-41-45.00 420-02-45.60_
A 55 15-42-00.00 120-02-45.60_
_ 56 14-42-00.00 120-02-45.00
: 57 45-42-04.00 120-02-45.00
[- 58 15-42-04.00 120-02-57.00_
59 15-43-00.00 120-02-57.00
60 15-43-00.00 120-02-46.80
61 15-43-21.20 420-02-46.80
62 15-43-21.20 120-03-00.00
63 15-43-40.35 420-03-00.00 _|
64 15-43-40.35 420-02-57.00
65 15-43-30.00 420-02-57.00
66 15-43-30.00 120-02-30.00
67 15-42-30.00 420-02-30.00
68 45-42-30.00 120-02-00.00
69 45-42-00.00 420-02-00.00
70 15-42-00.00 120-02-05.00
71 15-41-25.00 120-02-05.00
72 15-41-25.00 120-01-55.00

73 15-41-44.65 120-01-55.00
74 15-41-44.65 120-01-45.00
75 15-41-25.00 120-01-45.00
76 | 15-41-25.00 120-01-35.00
77 [ 15-41-54.40 420-01-35.00
78 ~___15-41-54.40 120-01-45.00
79 15-42-43.40 120-01-45.00
80 15-42-43.40 120-01-55.10
81 15-42-52.90 120-01-55.10
82 15-42-52.90 120-02-05.00
83 15-43-12.50 120-02-05.00
84 45-43-12.50 420-01-55.00
85 15-43-30.00 120-01-55.00
Area of Lot-1 = 3,681.7837 Hectares
Lot-2
1 15-37-20.60 120-02-00.00
2 15-37-20.60 | 120-02-30.00
3 15-37-10.80 120-02-30.00
4 15-37-10.80 120-02-11.00
5 15-37-00.00 120-02-11.00
6 15-37-00.00 120-02-00.00
Area of Lot-2 = 37.8002 Hectares
Lot-3
1 15-38-00.00 120-02-50.00
2 | __15-38-10.00 120-02-50.00_
3 | 15-38-10.00 420-02-30.00
4 15-38-20.00 120-02-30.00
5 15-38-20.00 120-03-10.00
6 __15-38-10.00 120-03-10.00 |
iz 7 15-38-10.00 120-03-00.00
8 15-38-00.00 120-03-00.00

Area of Lot-3 = 45.8014 Hectares

ANNEX- D

EXPLORATION
WORK PROGRAM

1.0

2.0

EXPLORATION WORK PROGRAM

Name and Address of Company/Proponent/Contractors:

CRAU MINERAL RESOURCES CORP. and KINIOCH RESOURCES LTD.

1-E Sta. Maria Street, Bgy. Kapitolyo Unit 602 Vasquez MadrigalPlaza
Pasig City, Metro Manila 51 Annapolis Street, Greenhills
Tel. No. 631-5019 San Juan Metro Manila

Telefax: No. 721-8587

Location of Project:

The mineral exploration project lies within the jurisdiction of Sitio Pasicar,
Lucapon, Sta. Cruz, and Bo. Pinagrealan, Candelaria, Zambales.

The geographic coordinates of the areas concerned are as follows:

TECHNICAL DESCRIPTION
Lot-1
__ Corner _ | _ Latitude _ : _ Longitude
15-44-00.00 | _——_—-120-03-00.00
15-44-30.00 ~420-03-00.00 |
_ __15-44-30.00. | 120-0 0
| 120-03-15.00
ee 120-03-45.00
120-03-45.00
AS ) 4 120-04-00.00
15-42-45.00 | _——_—120-04-00.00
15-42-45.00 120-04-15.00
15-43-00.00
15-43-00.00.
— ___15-41-30.00
_ 15-41-30.00 z 2
~15-38-30.00 | _———-120-04-00.00
38-30 | 120-03-30.00
__15-39-30.00 _ 120-03-30.00
_15-39-30.00 _ _ 120-03-18.40
_ "15-39-38.00 120-03-18.40
| 15-39-38.00 120-03-08.40
: -15-39-47.70____|_———120-03-08.40
| 120-03-30.00
E 00 ~__ 120-03-30.00
15-40-00.00 120-03-00.00
_ | 45-40-30.00, -120-03-00.00
— —15-40-30.00, | 420-02-30.00
- ~15-40-00.00 120-02-30.00
15-40-00.00 120-02-45.00
a 15-39-45.00 | 120-02-45.00
- —15-39-45.00 | 120-03-00.00

*

15-39-38.00 120-03-00.00
___15-39-38.00 : 120-03-08.40
~ 15-39-08.70 || ~——_—-120-03-08.40
15-39-08.70 120-03-00.00
15-39-00.00 120-03-00.00
~_ 15-39-00.00 _ 120-02-48.20
__15-38-57.30 120-02-48.20,
_ 15-38-57.30 _ 0 0 7
15-38-30.00 120-03-00.00
15-38-30.00 120-02-00.00
15-38-40.70 120-02-00 00
15-30-4070. 120-02-10 00
15-39-00.00 120-02-10.00
15-39-00.00 _

0 120-02-00.00
__ 15-38-30.00 _ 120-01-30.00
15-40-55.80 120-01-30.00
15-40-55.80 120-02-05.70
15-41-06.00 120-02-05.70
15-41-06.00 25.60
15-41-25.50 120-02-25.60
15-41-25.50 120-02-35.60
i ena BAN B50 120-02-35.60
15-41-45.00 120-02-45.60
15-42-00.00_ 120-02-45.60
14-42-00.00_ 120-02-45.00
15-42-04.00 120-02-45.00
15-42-04.00 120-02-57.00
15-43-00 .00 120-02-57 00
15-43-00.00 _ 120-02-46 80
15-43-21.20 120-02-46.80
15-43-21.20 120-03-00.00

| ___15-43-40.35 _ 120-03-00.00
15-43-40.35 120-02-57.00
15-43-30.00 _ 120-02-57.00
15-43-30.00 120-02-30.00
15-42-30.00 120-02-30 60
15-42-30.00 120-02-00.00
15-42-00.00 120-02-00 00
15-42-00.00 120-02-05 00
15-41-25.00_ 120-02-05.00
120-01-55.00
15-41-4465 _ 120-01-55.00

15-41-44.65 120-01-45.00
15-41-25.00 120-01-45.00
15-41-25.00 120-01-35.00
15-41-54.40 120-01-35 00
15-41-5440 _ 120-01-45.00

2-43.40 _ 120-01-45.00
15-42-43.40 _ 120-01-55.10
____15-42-52.90 120-01-55.10
[_ 15-42-52.90 120-02-05.00

3.0

4.0

Z 120-02-05.00

~_420-01-55.00_

Area of Lot-1 = 3,681.7837 Hectares

15-43-30.00

_____120-01-55.00 _

Lot-2
a —15-37-20.60 | 12
_ 2 15-37-20.60 120-02-30.00
: 3. 15-37-10.80_ 120-02-30.00 _
_ 4 : _15-37-10.80 __ second 20 00
ee ee -15-37-00.00 ~ 120-02-11.00
6 __15-37-00.00__ 120-02-00.00
Area of Lot-2 = 37.8002 Hectares
Lot-3
1] 45-38-00,00 | 120-02-50.00
_ QZ -15-38-10.00
3 _ = —| eal
4 = at
§ =
6 | 5-38-10.00 0.00 _
| 7 15-38-10.00_ 120-03-00.00
8 15-38-00.00 120-03-00.00

Area of Lot-3 = 45.8014 Hectares

Area or size of coverage (Hectares):

The total area covered by the mining agreement application consists of three
(3) lots, namely Lot-1, Lot-2 and Lot-3 with an aggregate area of 3,765.3853

hectares.

The original applied area was 8,100 hectares, but was reduced and/or
amended with the exclusion of subsisting, legal and valid mining rights and a
watershed / reservation at the northwest portion.

Project Area Description

4.1 Terrain/Physiography:

The application area is generally characterized by moderate to rugged
terrain indicative and inherent to ultramafic-mafic rock units here and also
typical of similar geological milieu around the world.

Elevation fluctuates from less than 200 m to over 1000 m within the area
of interest. In the north, the 699 m Mount Matalisbong is a prominent
topographic high while the Mount Lanat, a 1004 m promontory, lords it
over in the south of the MPSA area.

Westward are gradational decreases of elevation until it becomes low-
lying to flat physiography at sea datum several kilometers further from the
project site.

4.2 Accessibility:

The mining project is accessible northward from Metro Manila traversing
through the sealed highway route of Bulacan-Pampanga-Bataan-
Zambales with a distance of about 250 km up to Bo. Lucapon South, of
the town of Sta. Cruz, or through the Bulacan-Pampanga-Tarlac-
Pangasinan-Zambales highway route, which is a longer distance up to
Bo. Lucapon. From there, travel is eastward through old mining/
barangay roads of about 37 km (27 km in straight line) up to the old Acoje
mining community. At Acoje proper there are several networks of mining
and logging roads within the project area.

Another access to the project at its north end is from the National Road at
Sta. Cruz and eastward travel towards Bo. Guisguis, then following old
logging/mining roads to the site. In the southern portion of the prospect,
access is at the National Road junction at the north end of Lawis Bridge,
where one travels eastward through Bo. Pinagrealan, then through
logging roads and trails to the project site.

Travel time by car from Metro Manila to the site is 6-7 hours.

4.3 Drainage Systems:

44

There are two major waterways, namely the Cabaluan River in the north
and the Lawis River south of the project. Both rivers drain towards the
South China Sea which is located further west.

With the rivers as the loci of correlation, the creeks, and tributaries as
noted within the area are typically pseudo-dendritic as a drainage system,
evidently influenced by the lithologic variance and structural geologic
features present

Vegetation:

The area in general is veneered by first to second order plants with, some
logged over portions mantled by cogon grasses and other forest growth.
Endemic flora such as orchids, ferns and other wild species are found,
especially in those areas rarely reached by men

Some relatively low-lying and flat areas, mainly within and peripheral to
the old mine community, are cultivated by those local residents who
opted to stay when the mine closed in the early 1990's. Rice, banana,
fruit-bearing trees, vegetables and agoho trees are common.
w

4.5 Land Use:

The entire application area is good prospecting ground jor metallurgical
chromite, nickel (sulfides and laterites), platinum group metals (PGM's)
with associated base metal alloys, and also minor amounts of gold.

Some portions of the area are ideal for grazing grounds and for
agricultural purposes.

The logged over terrain needs reforestation to enhance the ecosystem
and wildlife.

5.0 Description of Exploration Program
5.1 Research Works
5.1.1 Survey of Previous Works on the Area
5.1.1.1 Nature and Type of Study or Undertaking

Reliance on all available geologic data, and technical
information and various studies on a regional level, the
area of interest included shall be considered. This
includes the collation of information from the DENR/
Mines and Geosciences Bureau, from existing records
of open and closed mining operations, private
investigative reports and likewise from the undersigned
who made extensive studies of the region while working
as Chief Geologist of the Acoje Group of Companies
and as a consultant to several mining exploration
companies.

5.1.1.2 Duration

Research and study of all available past data shall be
initially done during the 1* Quarter of the program of
work in line with the concept of exploration that is to be
carried out in the project.

5.1.1.3 Coverage

The studies will be on the geology and paragenesis of
the mineralization within the region such as chromite,
nickel and copper/gold and their attendant features and
lithological variances

5.1.1.4 Proponent

This discipline shall become an integral part of the
policy of mine and exploration management to ensure
that some conclusion can be arrived at as data are
gathered in the field, and also confirmed and collated
with previously gathered regional/ local data.
5.1.1.5 Results/ Conclusions arrived at

The research work is intended to augment knowledge
of the exploration in the conduct of the ore search
campaign, notably chromite and nickel/PGM's, and to
acquaint mine management with a layman's grasp on
the geology and related input as desired.

5.1.2 Data Compilation/Collation
5.1.2.1 Geochemical/Geophysical Data

Geochemical and geophysical studies adapted and
implemented within the region, with special emphasis
on those made by the previous operator of the mining
project, shall be studied. Trace elements considered
geochemically anomalous and ascribed to chromite
and/ or nickel/PGM mineralization shall be studied and
consulted with respect to the exploration work program.
The same is true with the geophysical data which,
when made available to the proponent, shall be studied
likewise with the end in view of correlating/collating this
geophysical data with the attempt to delineate an
economic nickel sulfide/PGM deposit. Previous
geophysical work done on the mining project, such as
magnetics, SP, Afmag and Induced Polarization (IP)
surveys shall be consulted and reinterpreted, as these
geophysical anomalies are believed indicative of
underlying ore mineralization.

5.1.2.2 Lithological Data

Regional geological milieu with special emphasis on the
Acoje geology and environs shall be obtained and
consulted as the exploration work commences.

The Zambales Pangasinan mountain ranges have been
well documented both by government and_ private
investigators. Some geologists and other technicians,
including this writer have made extensive research on
the geological juxtaposition of the region and the Acoje
Grid in particular and have obtained better glimpses on
the postulate and possibilities of the geologic formation
here.

Studies of the different massif such as Coto, Acoje,
Cabangan and San Antonio Ultramafics shall be re-
evaluated for research and influence building purposes.
The over all concept is to use these lithological data in
the light of the Acoje milieu

As expected throughout the world where
upwelling/thrusting of magmas upwards into the earth
crust, ophiolite rock complexes are well defined here
including the attendant ore mineralization. The
sequences are the base peridotite complex-transition
harzburgite-Iherzolite-dunite, _ clinopyroxenite-gabbroic
zone-dioritic-basaltic/pillowy lavas, and stratiform
massive sulfide/chert filled volcanic-sedimentary rock
formations located further north of the mine exploration
area

5.1.2.3 Mineralization/ Alteration Studies

Geological/technical data on the ore mineralization in
the region shall be consulted. As noted, several
mineralized fringes have been delineated here, namely
the metallurgical chromite/ nickel sulfide) PGM ore
deposits of Acoje, the Coto refractory chromite ores,
chromite ore positions in Cabangan San Felipe, Iba and
San Antonio towns, the Dizon/Benguet porphyry copper
in San Marcelino and Kuroko type stratiform massive
copper ore in Dasol Pangasinan. All these and some
undetected deposits all fall within the realm and sphere
of the Ophiolite rock complex mantling the region.

5.1.2.4 Various Thematic Maps Covering the Target Area

Acoje and its environs have over 65 years of mining
history and field investigations by operators and
competent field men. All these maps are to be collated,
if available, for reference and correlation purposes
With the experience of this writer as head of the Acge
Group of Exploration Division, his experience and
knowledge shall be expended including Acoje's old
files, if still available since the Acoje management
ceased operation many years ago and the geologic
data has not been traced.

5.1.2.5 Estimated Cost
The expected expenditure for this kind of work is
variable and tedious but expenses are not expected to
exceed P100, 000.

5.2 Reconnaissance/Regional Survey/Studies

Not applicable as a stage of exploration by the proponent. This is so
because the target area is not raw ground but instead has had a long
history of exploration, development and exploitation, as well as mineral
marketing. Given these conditions, the intended exploration stage
bypasses any reconnaissance/ regional work and study.
5.3 Semi-detailed Survey or Follow-up Studies
5.3.1 Geological Mapping! Alteration Studies:

Semi-detailed geological investigations shall be carried out
during the campaign with the objective of redefining rock
assemblages, variation, features, characteristics and the
geologic structures such as faults, flowage and shears

When outcrops are located, the attendant alteration suites
such as serpentinization shall be noted including the behaviour
and tenor of the mineralized zones. Alteration zoning and
patterns as related to chromite and nickel sulfide
mineralization, and the degree of laterization shall be studied.

If circumstances so warrant, diagnostic sequences of
nickel/PGM/Au/Cu values are to be made from the findings of
values from the nickel sulfide outcrops. This data shall be
oriented with the old Acoje ore deposits’ features and
characteristics in order to have a workable knowledge of ore
deposition in space and time as the case may be.

5.3.1.1 Coverage

The area of investigation shall be the entire application area.
5.3.1.2 Duration

? The semi-detailed geological mapping/alteration studies shall
be within a period of 9 months when areas for more detailed
work shall have been defined and delineated.

5.3.1.3, Manpower Complement

To implement the program, the following tentative
technical personnel are required: One (1) geological
consultant; two (2) geologists well experienced in ore
being sought for; three (3) geological mappers; six (6)
geological aides; one (1) draftsman/utility man.

5.3.1.4 Estimated Cost

A tentative budgetary outlay of P3 Million is intended to
cover the salaries and wages of the personnel involved
in this campaign. The same does not include food
supplies, materials and medicine and contingency
funds as may be required during the work.

5.3.1.5 Output

The work when carried out to the hilt is expected to re-
establish rock boundaries/contacts, alteration suites,
mineralization fringes and other geological features
inherent in the area.
5.3.3

10

Elements to be analyzed are for chromite and its
associated elements (MgO, Si203, Al203, Fe203, CaO)
and nickel sulfides (total Ni, recoverable Ni, PGM's, Cu,
Au, etc.) and for laterites (Ni, Fe, Co etc.).

5.3.2.6 Manpower Complement

The personnel to be involved in this discipline shall be
those involved in the geological campaign (semi-
detailed & detailed), and the work shall coincide with
the geological campaign activity, for obvious reasons

5.3.2.7 Estimated Cost

The costing for geochemical survey work is just for the
sampling collection tools, sample bags, handling,
transport and analyses. Personnel wages and salaries
are covered under the preceding item on geological
work.

To date, the estimated analysis cost for the following is
as follows:

1. For Cr and Ni- P273/element plus additional
P40/element associated desired such as Fe,
MgO

2. CaO/Si02 (by wet method)
P570/determination.

3. Pt/IPd — P847/ element desired by AAS;
detection limit — 0.01 ppm.

4. Au—P215/ element; plus P40 for Cu/etc.
A budget.of P11 Million well serves this endeavor
5.3.2.8 Output

When the geochemical survey is carried out,
geochemically anomalous ground is defined which can
be subjected to further detailed studies and
collaborates the geological data that is obtained.

Geophysical Surveys

Geophysical surveying work is not applicable to date in the
search for chromite ore bodies in view of the identical features,
and density of the ore and associated rock. At least this is so in
the Acoje Ultramafic Massif.

In the case of nickel sulfides, geophysics is tenable for this
kind of mineralization and associated elements because of its
susceptibility to detect conductive and magnetic bodies when
5.3.3

10

Elements to be analyzed are for chromite and its
associated elements (MgO, Si203, Al203, Fe203, CaO)
and nickel sulfides (total Ni, recoverable Ni, PGM's, Cu,
Au, etc.) and for laterites (Ni, Fe, Co etc.).

5.3.2.6 Manpower Complement

The personnel to be involved in this discipline shall be
those involved in the geological campaign (semi-
detailed & detailed), and the work shall coincide with
the geological campaign activity, for obvious reasons.

§.3.2.7 Estimated Cost

The costing for geochemical survey work is just for the
sampling collection tools, sample bags, handling,
transport and analyses. Personnel wages and salaries
are covered under the preceding item on geological
work.

To date, the estimated analysis cost for the following is
as follows:

1. For Cr and Ni- P273/element plus additional
P40/element associated desired such as Fe,
MgO

2. CaO/Si02 (by wet method)
P570/determination.

3. Pt/Pd — P847/ element desired by AAS;
detection limit — 0.01ppm.

4. Au—P215/ element; plus P40 for Cu/etc.
A budget.of P1 Million well serves this endeavor.
5.3.2.8 Output

When the geochemical survey is carried out,
geochemically anomalous ground is defined which can
be subjected to further detailed studies and
collaborates the geological data that is obtained.

Geophysical Surveys

Geophysical surveying work is not applicable to date in the
search for chromite ore bodies in view of the identical features,
and density of the ore and associated rock. At least this is so in
the Acoje Ultramafic Massif.

In the case of nickel sulfides, geophysics is tenable for this
kind of mineralization and associated elements because of its
susceptibility to detect conductive and magnetic bodies when
using geophysical instruments such as magnetometers and
induced polarizaion (IP) equipment. This includes sulfides
(pyrite) and magnetic pyrrhotite or pentlandite.

5.3.3.1 Nature and Type

In the search for nickel sulfides and associated metals,
induced polarization (IP) and magnetic surveys shall be
done for the reason as above cited.

5.3.3.2 Duration

These surveys should take 3 months during the first
year.

5.3.3.3 Coverage

The areas to be studied by geophysical methods shall
be those subjected to detailed geological work and
geochemical surveys. Those areas with surface
indications of potential mineralization and those with
geochemically anomalous readings shall be targeted
for this discipline.

5..3.3.4 Manpower Complement

The actual geophysical work shall be contracted to a
competent geophysical company with experience in the
search for similar types of nickel deposits.

in coordinating with consulting geophysicists, the
geophysical lines and separation shall be laid out in the
field by the geological crew under the direct supervision
of the exploration management.

5.3.3.5 Estimated Cost

The cost shall be for the geophysical consultation and
instrument handling/measurement with the lines to be
made by local crews. Expenses are expected to be P1
Million.

5.3.3.6 Output

The geophysical surveys aim is to delineate
geophysically anomalous zones possibly attributable to
subsurface ore deposition. The same shall be used as
guides in locating sites for test pitting/trenching and
drilling, if all indicators point to that direction.
5.3.4 Subsurface Investigations
5.3.4.1 Type

Test pitting/trenching shall possibly be implemented
after data of potential importance or significance that
are possible indications of mineralization within the
subsurface environment have been located.

Test pits are vertical openings driven from surface
down to the saprolitic bedrock suspected of being
mineralized. The dimensions are usually 1m x 1m wide,
while trenches, which trace lateral continuity of
mineralization found within any test pits, usually have
dimensions of 1 m wide x the possible lateral dimension
of the target of interest.

5.3.4.2 Duration

These investigations should take approximately 3
months during the first year.

5.3.4.3 Number and over all length or depth of the trenches
and pits

The number is variable depending upon the result of
the previous work preparatory to this discipline, but
would probably be around 20. It is expected that the
average depth for each pit/trench to be sunk will be
about 4 meters, which is normal in the Acoje ore
horizon, and widths should average 1-2 m. The lengths
will also vary, depending upon initial pit/trench results
from which any continuation of mineralization can be
followed up along its apparent strike.

5.3.4.4 Estimated Number of Samples

The number of pit and trench samples are variable and
totally dependent upon the result of initial findings
However, samples shall be collected every meter depth
up to the bedrock. Assuming 20 test pits at 5 m deep,
that gives a total of 100 samples.

5.3.4.5 Mode of Analysis/Target Elements

Analysis and target elements shall be as those of the
geochemical means. Those to be analyzed are
consistent whether the suspected area are chromite
prone or nickel sulfide zones or lateritic zones

5.3.4.6 Manpower Complement
The test pitting/trenching campaign shall utilize these of

the geological field men when warranted. Essentially,
the idea of work performance for the discipline is by
contract only utilizing local, but able bodied, residents
of the old mine community.

5.3.4.7 Estimated Cost

At the estimate cost of P50-100 per meter trench
driven/test pit sunk, and assuming about 2000 m of
trench sunk/driven, the tentative cost is P100, 000 to
200,000.

Including materials, transport and sampling cost, a
budget of P500, 000 is deemed sufficient for this type of
activity.

5.3.4.8 Output

At the conclusion of this kind of work, the lateral and
linear continuity of mineralized fringes are established
and thus become the basis for further detailed studies.

5.4 Topographic Surveys

Topographic surveys shall be carried out in two phases and intensity.
One, is to define the mining claim boundary in consonance with the
mandate of R.A. No. 7942 and its implementing guidelines under DAO
No. 96-40, Series of 1996. The other part, is the delineation of the grid
system for the general exploration work, which uses as reference points
those grid lines/stations earlier used during a particular survey of work
desired.

Corollary to the same, data that has been obtained from the previous
works such as old development workings, triangulation points, old
diamond drill sites, road systems, community set-up, open pit areas,
mined out areas that need further due diligence work and re-
investigation, all of these need detailed surveys.

5.4.1 Coverage

The boundary area survey shall encompass the area gfanted
for tenure and some areas’ for any needed
developmentiinfrastructure works. This is in line with the
existing DENR Mines & Geoscience policy using the services
of a deputized Geodetic Engineer. The boundary survey cost is
estimated at P400, 000 at the outset.

The survey lines and those detailed surveying works within the
exploration area and within the old mine workings needing due
diligence work are also to be defined by detailed transit/plane
table surveying works that includes possibly underground
surveys as the case may be. The budget here is P1 % Million
to cover salaries & wages and supplies.
5.4.2 Duration

The boundary area survey should take 3 months at the end of
the 2 year.

Detailed surveying will be ongoing for the first 18 months of the
2 year work program.

5.4.2 Scale and Contour Intervals

Survey scales will be within the ranges of 1:20,000; 1:10,000;
1:5,000; 1:1000; 1:100 and 1:50 depending upon the details
and information desired from a particular working place.

Contour intervals will be within the ranges of 20m, 10m and 5m
as the desired results are indicated.

5.4.3 Manpower Complement

Surveying work is to be done by contract for the boundary
survey as mandated by existing mining laws, and the detailed
works to be done likewise by contract or through in-house
surveying works as conditions so warrant.

For the work, one (1) licensed geodetic engineer, two (2) Asst.
geodetic engineers, four (4) survey helpers, one (1)
draftsman/computer required.

Surveying is a continuing process during the exploration
campaign.

5.44 Output

After the boundary survey, the MPSA area retained by the
proponent shall have been established following the detailed
exploration campaign.

The detailed survey will establish reference points and
determine exact locations of desired drill holes, development
workings, ore positions and other data from previous work
conducted, especially within those worked for years by the old
Acoje mining management.

Potential data for the preparation of the feasibility studies such
as mill sites, tail disposal sites, community sites and others
shall have been affirmed and established in the ground.

Potential confirmatory drill sites are also established by this
method for accuracy and confidence building.

5.5 Detailed Surveys or Studies

Detailed work shall be concentrated at the outset at the old Acoje Mine
area and its immediate environs where substantial
investigation/exploration has been conducted, be it geological,
15

geochemical, test pit, trenching, drilling and/ or development/exploitation.
The main focus is to re-evaluate available information through due
diligence work to affirm and confirm the ore deposits already delineated
with more emphasis on the nickel sulfide/ PGM ore horizons.

5.5.1 Detailed Geological Mapping
5.5.1.1 Nature and Type of Surveys

Detailed surface geological mapping shall be carried
out using compass and tape surveys. Reference points
shall be those already established within the old mine
sites and reestablished by previous survey work.

5.5.1.2 Coverage

The the initial area subject to detailed geological activity
will be the Acoje mine proper area, which is about 600
hectares in size. Additional areas within the tenured
area will be detailed mapped as required.

5.5.1.3 Duration

The detailed work shall be for two (2) years, depending
upon the results of the due diligence works being done.

5.5.1.4 Manpower Complement

The entire personnel involved in the semi-detailed work
shall coordinate in the execution of this kind of activity
and its completion.

5.5.1.5 Estimated Cost

To cover the salaries and wages of the personnel
excluding food supplies, medicines and sundry
expenses, the amount of P2 Million is deemed sufficient
for the purpose.

5.5.1.6 Output

The outcome of the detailed survey within the area
earlier pinpointed augurs well to delineate/define/
delimit the nickel/PGM/chromite horizons as they were
known at the ceasing of the mining operations of the
Acoje Mining Company.

These surface data shall be validated, interpreted and
evaluated based on standard geological practices in the
examination of similar deposits elsewhere. The same
information, if found reliable and confirmed by this
program and previous work, shall be used in the
preparation of pre and full feasibility studies for the
purpose of development/exploitation at a later date.
5.5.2

5.5.3

16

Detailed Geochemical Surveys

This type of geoactivity shall not be employed to any great
extent within the old Acoje mine area and its immediate
environs. The same, however, may be employed at later dates
to check the semi-detailed geochemical work made within the
entire application area where promising anomalies have been
detected.

Subsurface Investigations
5.5.3.1 Drilling

The drilling campaign is to be carried out initially within
the defined nickel horizon in the old minesite to confirm
the extent of the deposit, as reported. This is part of the
confidence building measure about the extent and
potentialities of the nickel sulfide/PGM areas.

Drilling, if warranted, shall be carried out outside the old
Acoje area and its immediate vicinity, particularly on
those horizons where semi-detailed geological and
geochemical surveys, geophysical work and trenching/
test pitting have shown possibilities for significant
mineralization below the surface.

5.5.3.1.1 Type

Diamond drilling (coring) and percussion drilling,
as required, is to be employed in examining
mineralization continuity at depth.

5.5.3.1.2 Duration

Exploration drilling is expected to last for 9
months, commencing at least during the 2°
quarter of the 1* year.

5.5.3.1.3 Number and Depth of Drill Holes

The number initially envisaged is 10 targeted at
the old minesite proper for a total of 2,000 m
total meterage with depths ranging from about
200 m to 250 m per drill hole.

Another initial 5 holes totaling 1000 m of drilling
may also be considered at the areas outside of
the old Acoje mine proper and defined by
previous works as earlier mentioned. The depth
of these holes will also vary, but it should be the
same magnitude as the above.
5.5.1.4 Estimated Number of Samples

The number of samples will vary, depending
upon the number of mineralized intercepts
encountered during the drilling campaign. Split
samples shall be analyzed at 1 m or less
intervals. Assuming mineralized intercepts of 4-
5 m, something on the order of 50+ samples
should be collected from the drilling at the old
minesite proper, 25+ from outside.

5.5.1.5 Estimated Cost

The drilling campaign, as envisioned by the
Proponent, shall be by contract only utilizing
competent drill contractors from within the
country with proven experience.

Estimated all-up costs per meter today is about
P4,000-5,000 per meter.

For the initial targeted 3,000 m, the contracting
cost is calculated about P15 Million.

5.5.3.2 Trenching/Test pitting:

Not to be carried out within the old mine section and
immediate environs. Only checking at the surface the
pits/trenches done by the previous operators, if
technical data and the pits/ trenches are still intact for
inspection.

5.5.3.3 Tunneling or aditing

Aditing may be carried out to check existing ore
horizons as indicated from previous old technical Maps,
either through rehabilitation of existing ones, or-driving
new openings, whichever is more economical, without
sacrificing intended outcomes for information.

If made accessible by this method, old ore positions will
be remapped and analyzed for nickel/PGM's and other
metals at a suitable interval through channel sampling

This technique is more to see the physical condition of
the ore deposits at the present time and its possible
continuity on both ends.

Re-opening or driving new adits are also has the
potential, for underground drilling purposes, of finding

ore continuity at depth within ground not yet known to
mineralized.
6.0

18

In those areas where old workings need rehabilitation
for examination and access purposes, but can be
reached by diamond drilling from the surface, aditing
can be initially shelved in favor of drilling instead. This
consideration will to be made in the light of time saved
vs. the cost of tunneling. Drilling cost per meter is P5,
000 per meter while aditing is about P25, 000 to P30,
000 per meter.

5.5.3.3.1 Duration

Assuming an advance a little more than one (1)
meter per day in aditing/rehabilitation, this work
could be completed within one (1) year.

5.5.3.3.2 Number of Tunnels/Adits

Initially, one adit/tunnel is being considered
within the old Acoje mine workings targeted
towards the nickel sulfide horizon.

5.5.3.3.3 Over all length and cost of adit/tunnel

The adit/tunnel to be re-opened is still subject to
further review by the exploration management.
But if it is to be carried out, such activities
should be done within the prescribed period as
mandated by the exploration time of two (2)
years or less.

If carried out, the length must be within the
magnitude of 400m. At P30, 000 per meter for
the intended 400 m adit, the total cost is P12
Million.

This discipline encompasses the scope of the
Preparation of a feasibility study ideal for the
project.

Pre-Feasibility and Feasibility Works and Studies

Since the difference between the pre and full feasibility works and studies is

usually a matter of detail in assessing a project's viability, they are discussed
here within this one section.

Competent local and internationally recognized contractors or in-house
personnel would be used in the Conduction of these works and studies.

Pre-feasibility works will commence only if exploration results are indicatively
Positive during the detailed technical Studies and surveys. The bulk of these
activities would probably commence not sooner than the 2” year of
exploration and would Probably be ongoing for a 9 month period.
7.0

8.0

9.0

10.0

19

These studies would concentrate largely on the total project's projected
economics existing at any particular time, and initially address a broad scope
of issues, including technical, social, political, environmental subjects, etc.

A full feasibility study would then commence once a resource of potentially
economic size and grade has been defined, and would be undertaken to
determine the project's total viability. This will include detailed ore reserve
calculations, engineering studies on mining plans, water and power supply,
access roads, dumping areas, service areas, plant site and design, and
environmental monitoring and rehabilitation. These studies will necessitate
further potential ore definition drilling, metallurgical testing, and geotechnical
measurements. A time frame of 3 months has been allocated for this at the
end of the 2” year.

A total costing for these studies is estimated to be P26 '/> Million.

Total Estimated Exploration Costs (Pesos)

For an overview of projected exploration expenditures, please refer to the
schedule presented in section 8.0.

Over all Total..

.. P63 Million **

** The total costing shall be subject to revision/change as conditions obtained

from the performance of field works so warrant. The cost includes feasibility
studies and mobilization costs. It does not include overhead expenses,
transportation and communications, sundry expenses related to the
exploration and contingency funds.

Schedule of Activities (Gantt Chart) Please refer to the attached sheet
marked as Annex “A”

Map Attachment: Please refer to the amended Sketch Plan NAMRIA
Topographic Map in Scale 1:50,000, of Crau Mineral Resources
Corporation dominated MA-P-P-III-II-98.

General Comment! Information

This Exploration Work Program compliments the Exploration Work Program
(for chromite) submitted with the DENR Mines & Geosciences, Region No. 3,
San Fernando, Pampanga on June 05,1998.
20

11.0 Signatures of Proponents or person preparing the Exploration Work
Program (EWP):

Jud

RODRIGO U. PARINGIT

Consulting Geologist & Mining Engineer
Reg. No. 352 & 670

PTR Nos. 1447537 & 1447536

Issued at Candelaria,Zambales

On February 09, 2000

Noted:

wath Sa ad
PABLO. R. AMISTOSO MICHAEL SPADAFORA
V. P. Operations General Manager

CRAU Mineral Resources Corp. Kinloch Resources Ltd.
FACTS ABOUT THE EWP PREPARER

Mr. RODRIGO U. PARINGIT is a registered and licensed geologist and
mining engineer with many years of professional experience in mine exploration,
project feasibility study preparation, environmental assessment work, mine
engineering and valuation and related subjects.

He has a varied interest in the preparation of this Exploration Work Program
and looks forward to the re-opening of the former Acoje mining concession and its
environs . He worked with Acoje Mining Company Inc. for over ten (10) years. And
was Chief Geologist of the Acoje Group of Companies involving the Sta. Cruz
metallurgical chromite and nickel mines, the copper-pyrite mine in Dasol,
Pangasinan and all of the company’s mining interests from 1970 up to 1977 when he
went on indefinite leave from said corporation.

Aside from his vast experience in chromite exploration, he pioneered the
extensive exploration for nickel sulfide deposits which is unique in the Philippine
geologic setting. These works include geological, geochemical, geophysical, drilling
and development/exploitation phases. A 600 TPD beneficiation plant was installed in
the mine in 1971 and operation was up to 1975 when the Japanese end-user of the
nickel concentrates suspended their smelter operation for various reason. The nickel
operation never resumed operation since then until Acoje finally ceased its chromite
operation a few years back.

The geological investigation of nickel sulfide deposition encompassed the
immediate surroundings before he left Acoje, and thus in a position to apprise the
mine prospects. He has authored technical papers dealing on the exploration for

chromite and nickel sulfides and duly published in the Philippine Geological Journal
in 1975.

His professionai expertise include copper exploration (massive/porphyry)
nickel (sulfide/laterite), gold, other base metals and non-metals such as white clay
deposits, feldspar and limestone, among others.

Todate, he is a consultant on call to different mining exploration companies
and heads Citygroup Philippine Corporation and Harvest Geomineral Resources Inc.,
mining companies which are title holders of mine prospects for chromite, white clay,

rock aggregates and gold deposits (vein/placer).

RODRIGO U. PARINGIT
GANTT CHART
Annex “A”
EXPLORATION WORK PROGRAM
Chromite-Nickel Project.
Sta. Cruz/ Candelaria, Zambales
SCHEDULE OF ACTIVITIES
Particulars Year- 1 Year-2
Far a", star ear [iar 2 ar [sar | 4" ar Esl jer
1, Research work and data compilation T | | . 100,000
2. Semi Detailed Studies |
a. Geological work if 3,000,000
b. Geochemical Surveys | | 4,000,000
c. Geophysical Surveys | I 1,000,000
d. Subsurface investigation (Trenching/ Testpitting) i I | 500,000
3 Topographic Surveys | | |
a. Mine Boundary Surveys | | c I 400,000 |
b. Detailed Surveys I [ [ 14,500,000
|_4. Detailed Surveys/Studies | | i
a. Geological Mapping _ | T 2,000,000 |
b. Drilling Program | I | { {___ 15,000,000
c. Aditing/ Tunneling i 1 T ! | [12,000,000
(_5._Pre- Feasibility and Feasibility Works and Stucies | i { {26,500,000
Total ....... P63,000,000

Noted by:

PABLO R. AMISTOSO

Spal

MICHAEL J. SPADAFORA

Prepared by:

uA

RODRIGO U. PARINGIT
ANNEX —-E

ENVIRONMENTAL
WORK
PROGRAM

CRAU MINERAL RESOURCES CORP.
1-E Sta. Matia St, Bgy Kapitolyo
Pasig City, Metio Manila

Tel: 631-5150

ADDENDUM

This is an addendum to the approved Environmental Work Program of
Crau Mineral Resources Corp. (CRAU) in connection with its application for
Mineral Production Sharing Agreement denominated as MA-P-III-11-98
covering certain areas located in Sta. Cruz and Candelaria, Zambales.

As CRAU is committed to conduct in depth baseline environmental
studies in the area of interest which includes assessment of the old mine
workings/abandoned mined areas and other development/production facilities
of the former mining concession to ascertain their usefulness for any
economically viable mining operation in the future, CRAU hereby declares that
it will assume the environmental responsibility of such identified areas/facilities
that are deemed to be necessary to any proposed mining operation. Further,
CRAU will also endeavor, to the best of its capability, to rehabilitate areas
outside of any proposed operation on environmentally disturbed sites that will
be identified by the baseline surveys.

This addendum will form part of the approved Environmental Work
Program for the first two (2) years of the exploration activities in the area of
interest.

)
Wu
PABLO. AMISTOSO
Vice President-Operations
Crau Mineral Resources Corp.
Republic of the Philippines.
Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU

North Avenue, Diliman, Quezon City, Philippines — B®
Tel. No. (+63 2) 928-8642 Fax No. (+63 2) 920-1635 E-mail: mgbcentral@mines-denr.ph

. Dad te
pot bal cet January 22, 2002

6 ee ow
>
204" MEMORANDUM

FOR : THE OFFICER-IN-CHARGE
Mining Tenement Management Division

FROM : THE CHIEF
Mining Environment and Safety Division

~ SUBJECT: REVISED ENVIRONMENTAL WORK PROGRAM (EWP) OF

CRAU MINERAL RESOURCES CORP.

Anent the above-cited subject, the EWP has substantially complied to the requirement
Stipulated in MGB Form 16-1 and is hereby APPROVED.

Please advise the proponent on the following:

1. That the approved program is subject to environmental audit/monitoring by our
Office/Regional Office in the near future;
2. That the proponent shall furnish our office a copy of the baseline environmental

study (i.e. pedological and water quality) to be conducted within six (6) months
after the permit has been granted;

3. | That the Proponent shall furnish a copy of the approved EWP to the concerned
~ Sangguniang Panlalawigan; and
4. . That the Proponent shall submit status reports as to compliance with the approved
ed EWP to the Regional Office copy fumish our office every six (6) months after its
approval.

For your information and appropriate action

ICHAEL V. CABALDA

cc CRAU MINERAL RESOURCES corp.
1-E Sta. Maria St.,
Brgy. Kapitolyo, Pasig City

Ref: 2002-012-EWP-6.6

“MINING SHALL BE PR

O-PEOPLE AND a
IN SUSTAINING WEALTH CR FOS NENT

EATION AND IMPROVED QUALITY OF LIFE.”
CRAU MINERAL RESOURCES CORP.
ENVIRONMENTAL WORK PROGRAM \
STA. CRUZ, ZAMBALES

CRAU MINERAL RESOURCES CORP.

ENVIRONMENTAL WORK PROGRAM
Sta. Cruz, Zambales

September 2001

HATCH ASSOCIATES (Philippines) INC.
6th Floor Port Royal Building, 118 Rada Street

ogee Legaspi Village, Makati City, Philippines
f : Tel No. (63 2) 817 2667 Fax No. (63 2) 819 2503
E-mail: hatch@hatch.com.ph Webpage: www.hatch.ca

mC

“pp DS et & “1 oY

ar | P IN [ ue er ‘| CRAU MINERAL RESOURCES CORP.

Piel s we ENVIRONMENTAL WORK PROGRAM
STA. CRUZ, ZAMBALES

CRAU MINERAL RESOURCES CORP.
ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

Prepared by

Ewironmental Department

Reviewed by : “WA nar Coku

Michael! P. Carlos

Approved for

Release by :
an Moller

Tech No. i Tech-549, Rev. 1

Issue Date : 12 September 2001

Distribution i CMRC - 1 copy
Hatch - 1 copy

Date Amended

Pages

Entered by

1 911/01 | 1,2,3,4,7,9 MPC

P4438 Senvi0701-033r1

CRAU MINERAL RESOURCES CORP.
ENVIRONMENTAL WORK PROGRAM
Sta. Cruz, Zambales
TABLE OF CONTENTS

. NAME AND ADDRESS OF APPLICANT/PERMITTEE
. TYPE AND NAME OF PROJECT

21 Project Description
2:2 Type and Nature of Mineral Deposits

. GENERAL LOCATION
3.1 Location and Accessibility
3.2 Total Area to be Covered by the Application

. DESCRIPTION OF EXISTING ENVIRONMENT

44 Land Environment

4.2 ° Water Environment

4.3 Climatology/Meteorology

44 Geological/Geomorphological Environment
45 Biological Environment

. DESCRIPTION OF EXPLORATION WORK

5.1 Description of Exploration Methods and Equipment to be Used

5.2 Additional Description of Exploration Methods and Equipment to be Used
5.3 Map Showing Location of Proposed Work Area

5.4 Manpower Complement

5.5 Estimated Exploration Costs

. IDENTIFICATION OF POTENTIAL ENVIRONMENTAL EFFECTS

61 On Land

6.2 On Hydrology and Water Quality
6.3 On the Ecology

6.4 On Socioeconomics

. ENVIRONMENTAL MANAGEMENT MEASURES INCLUDING TOTAL COST

TA Progressive Rehabilitation/Restoration

72 Maintenance of Roads to Minimize Dust

7.3 Proper handling of Toxic and Hazardous Materials, if any

7.4 Minimization of Noise and Emissions

TS Alternative Plans if Special Habitats of Flora and Fauna are Affected
76 Socioeconomic Mitigating Measures

8. PLAN(S) OF THE PROPOSED EXPLORATION AREAS

. NAMES AND SIGNATURES OF PERSONS PREPARING THE EWP
FIGURES
ANNEXES

CRAU MINERAL RESOURCES CORP.
ENVIRONMENTAL WORK PROGRAM
STA. CRUZ, ZAMBALES

ox ce: oh ed

a

N=

PRWWWNH N

a —— a - i sossenenaennenyernsnninenanuanerunnnennannet

P83 Senv 0701-033 11
CRAU MINERAL RESOURCES CORP.
t ENVIRONMENTAL WORK PROGRAM
STA. CRUZ, ZAMBALES

1. NAME AND ADDRESS OF THE APPLICANT/ PERMITTEE

CRAU MINERAL RESOURCES CORPORATION
« Manila Office
1-E Sta. Maria St., Bgy. Kapitolyo
Pasig City, Metro Manila
Telefax: (02) 631-5019
Contact Person: Engr. Pablo Amistoso, Vice President, Operations

e Field Office
Acoje Mine Site, Bgy. Lucapon
Sta. Cruz, Zambales
Emergency Satellite Phone: (0918) 918-9325
Contact Person: Jovenal Gonzalez, Project Geologist

2. TYPE AND NATURE OF PROJECT

2.1 Project Description

The applicant desires to explore mineral resources found in the subject area and delineate an
economic deposit.

The project timetable is approximately two (2) years with the Schedule of Activities/Gantt Chart
shown in Annex 1.

The total estimated exploration cost is PhP 63,000,000.00, of which approximately PhP
6,300,000.00 or 10% of exploration cost is appropriated to the Environmental Work Program
and associated measures (Annex 3, Matrix of Environmental Effects and Mitigating
Measures).

2.2 Type and Nature of Mineral Deposits

The mineral deposits of interest are chromite, nickel, platinum group, and any other significant
concentrations of base/precious metals. Economic occurrences of chromite, nickel and jade
have already been mined in the area at various times over the past 65 years.

3. GENERAL LOCATION AND AREA TO BE COVERED BY THE PROPOSED
PERMIT/CONTRACT AREA

3.1 Location and Accessibility

The MPSA application area is located in the municipalities of Sta. Cruz and Candelaria in
Zambales Province of Luzon Island (Figure1). Sta. Cruz Municipality is about 180 aerial
kilometers northwest of Manila and is accessible to all types of vehicle via first class roads. The
main access to the project site is by land vehicle from the National Highway in Lucapon (Sta.
Cruz/Candelaria boundary). The area is about 27 kilometers to the east via all-weather,
unpaved roads through Barangay Lucapon. The old Acoje mine road (from Lucapon) has
numerous branches within the old Acoje mine area, Providing adequate access to any
exploration work.

The coordinates of the exploration area are contained in the MPSA Application area
Clearance maps submitted to MGB Region III Office. The map is a 1:50,000 Sketch

P443/Senv/0701-033r1 Page 1
[L LAN LY & pL | CRAU MINERAL RESOURCES CORP.
Le i ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

Plan from NAMRIA Topographic Sheet No’s 7074 Ill and 7074 IV titled Mt. Lanot and
Bugallon and is included as Figure 2.

3.2 Total Area to be Covered by the Application

The area covered by the mining agreement application consists of three (3) lots, namely Lot-1
((33681.7837 has.), Lot-2 (37.8002 has.) and Lot-3 (45.8014.), or a total of 3,765.3853 has.

The original MPSA application area was 8,100 has., but was reduced/amended to exclude legal,
valid and subsisting mining permits, and rights and a watershed area/reservation within the
northern portion.

The proponent, however, filed with the DENR/MGB a Letter of Inclusion for those mining right
applications deemed abandoned and invalidated pursuant to present mining laws and
regulations.

Kindly refer to the attached Amended Sketch Plan, Figure 2 (NAMRIA topographic map in scale
4:50,000) for the geographic coordinates of the proposed mine exploration area.

4. DESCRIPTION OF EXISTING ENVIRONMENT WHERE WORK IS PROPOSED TO
BE UNDERTAKEN

4.1 Land Environment
4.1.1 Topography/Physiography

The area consists of moderately rugged mountains with elevations ranging from slightly under
200 to slightly over 1,000 meters above sea level.

The two principal rivers draining the area - the Cabaluan and Lauis Rivers - flow westerly into
the South China Sea.

4.1.2 Land Use/Capability

The MPSA application area was formerly the site of 65 years of mining by the Acoje Mining Co.,
Inc. until 1991.

To date, a portion of the old mining community and the immediate surroundings have been
Cultivated by the former workers and their families to upland rice and fruit bearing trees. The
kaingin system is being employed by the locals to sustain their living disrupted by the
termination of mining operations.

The entire area is within timberland/forestiand with several ISF awardees granted by the DENR.
Flat and gently rolling ground devoid of forest cover is ideal grazing ground, and the entire area
is worthwhile for mineral prospecting.

4.1.3 Pedology

The rugged topography has limited the development of any thick soil cover over the
predominantly ultramafic terrain. Lateritized ultramafic rock soil cover is present in some areas.

No field survey has been conducted to classify the pedology of the exploration area. This work
will be conducted once the Mineral Agreement Application has been granted and CRAU has
legal access to the area to conduct such studies.

P443/Senv/0701-033r1 Page 2
TL GAS Py
oa] BN Gl ft i CRAU MINERAL RESOURCES CORP.
a qo 7H id ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

4.2 Water Environment
4.2.1 Water Quality

As part of the due diligence process, a limited initial water quality sampling was conducted at
the project area, the details of which are included as Annex 2. In regard to the baseline levels
of the metals arsenic, cadmium, chromium (total),copper, lead, mercury and nickel; these are all
within DENR applicable standards (DAO 34).

At this stage no detailed baseline sampling has been conducted to classify the Water Quality of
the exploration area. This work will be conducted once the Mineral Agreement Application has
been granted and CRAU has legal access to the area to conduct such studies.

4.2.2 Hydrology

The area is drained by the Lauis and Cabaluan River systems which flow westward to the South
China Sea.

4.3 Climatology / Meteorology

The project locale falls under Type | of the Modified Coronas Classification, i.e., two pronounced
seasons. The wet between May to October which coincides with the southwest monsoon
season, and dry the rest of the year. Average annual rainfall is around 150 to 200 cm but may
vary considerably from year to year depending upon prevailing local or regional conditions (El
Nino/La Nina). The average mean day-time temperatures vary from 25°C (January) to 35°C
(May).

At this stage, a site meteorological station and ambient air quality monitoring has not been
installed at the exploration area. This work will be conducted once the Mineral Agreement
Application has been granted and CRAU has legal access to the area to conduct such studies.

4.4 Geological/Geomorphological Environment

The mining agreement application area is a part and parcel of the vast Cretaceous ultramafic-
mafic terrain that characterizes the Pangasinan-Zambales mountain ranges.
Upwelling/thrusting brought about mountain building activity and ore mineralization.

Ophiolite rock complexes are well represented here as exposed such as the basement
peridotite/harzburgite/Iherzolite/dunite/clinopyroxenite/gabbroic/dioritic/basaltic zones with
pillowy structures and massive stratiform sulfides and chert filled volcano-sedimentary
formations. These spillites are located north and east of the mine exploration target area.

Locally, the area of interest is within whaf is termed as the Acoje ultramafic belt. Preponderant
rocktypes are serpentinized dunite, _ pyroxenite (monoclinic type), serpentinite,
harzburgite/Iherzolite and the intruded gabbroic rock mass. Metallurgical chromite, nickel,

platinum group metals and laterized variations are indicated, and their economic viability shall
be the focus of the exploration.

4.4.1 Regional Geohazards

Information available from the Seismological Observation and Earthquake Prediction Division
(SOEPD) of Philvoics is presented in Figure 1. This figure shows the possible seismic hazard
sources (East Zambales Fault, Iba Fault, Philippine Fault Zone and Manila Trench), as well as
the possible sources of volcanic hazards (Mt. Pinatubo) in the region. These information will be
integrated with the local observations of geohazard events, landslips and sheet erosion and will

P443/Senv/0701-033r1 Page 3
LA GAS ( TLR
. ff \ § CRAU MINERAL RESOURCES CORP.
| wr ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

be consolidated into the geohazard database once CRAU geologists are able to complete
detailed field assessments associated with the exploration program.

4.5 Biological Environment

4.5.1 Terrestrial Plants and Animals

Flora

Vegetation cover in the area may be classified into two main types:

¢ Natural vegetation - consisting mostly of secondary forest growth, grass/shrubs and sparse
pine trees.

¢ Cultivated vegetation - which includes rice, coconut and fruit trees, and seasonal vegetable
gardens. These crops are located mostly on the flatter areas.

The central (and major portion) of the area supports scanty secondary forest and grasses on the
hill and mountain slopes, while the western margin’s lower hills are covered with grasses.
Previous commercial logging, slash and bum ground clearing, and the harvesting of trees for
past mining activities (timber supports) resulted in the clearing of most of the primary vegetation.

The highly disturbed nature of the vegetation communities indicates a very low probability of the
presence of any rare or endangered species.

Fauna

Much of the indigenous wildlife has been displaced to remote regions as the result of continuous
mining over 50 years, or has been affected by human activities such as agriculture and/or
destruction of natural habitats.

Domesticated animals (pigs, cows, dogs, cats, etc.) are observed to have taken over the
ecological niche occupied by the native fauna living around areas of human habitation.

The highly disturbed nature of the environment suggests that there is a very low probability of
the presence of rare or endangered wildlife.

4.5.2 Socioeconomic Environment

Almost (if not all) the population is located beside the old Acoje Mine. The village has a
permanent population of around 1,000 with most of the older residents having been former
employees of the mine. The people currently survive on subsistence farming and bamboo
collection for sale. °

A primary and secondary (high) school is present, as well as electricity (through a cooperative),
tap water and television reception.

CRAU has not conducted any formal Perception Surveys or other socio economic
studies as it is inappropriate to raise the expectations of the local community until the
MPSA is approved and the Exploration program is commenced. Once the work is
initiated, CRAU will be able to conduct community Needs Analysis and work with LGU's
and Government agencies to develop a community assistance plan. This work will be
reported in the periodic Progress Reports to MGB Regional Office III.

P443/Senv/0701-033r1 Page 4
Lar Ve pL
im] yan | § q | CRAU MINERAL RESOURCES CORP.
4 @ 1 ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

5. DESCRIPTION OF EXPLORATION WORK

Activities will be conducted by employing the services of contractors and experts and the
resources of CRAU Mineral Resources Corporation and Kinloch Resources Limited. Kinloch is
a multinational company with a regional or area headquarters duly registered with the Securities
and Exchange Commission in the Philippines. CRAU have entered into an operating
agreement with Kinloch which has been registered with the BMG Region III office.

5.1 Description of Exploration Methods and Equipment to be Used

The entire mining property involved includes the old mining concession of Acoje Mining
Company Inc., which had over 65 years of continuous production through its 1,000 TPD
metallurgical chromite mining and milling operations and a 400 TPD nickel mine/flotation mill
operation, which ceased in 1975.

On a regional level, there were numerous geological research studies made on the lithologies
and mineralization present. This information, both on file with the DENR/MGB and in the hands
of any private individuals shall be researched and consulted and compiled as additional data to
implement the Exploration Work Program.

The access of the exploration crew into the exploration area is enhanced through the existence
of old mining and logging roads that meander throughout major portions of the property.
Walking tracks also abound within the area, which will make access easier.

As the exploration program will consist of tape and compass surveys, surface sampling of
rock/soil-sediment, geophysical surveys, test pitting/trenching, drilling, and aditing/tunneling, the
effects to the prevailing ecosystem will be minimal. Any surface disturbance, such as drill pads,
etc., will be rehabilitated.

The principal field office shall be within the old minesite community, where water, electricity and
other amenities are available for the work force. Any field personnel who need to work in the
remote areas of the property will utilize portable shelters for their accommodation, thus
minimizing environmental disturbance.

The stages of exploration contemplated in the MPSA area once the permit is granted are
detailed below:

5.1.1 Survey of Previous Works on the Area

The main activities to be carried out during this phase will be literature survey, data compilation
and collation, research work and planning/design of the field survey to be subsequently carried
out.

The area has had a relatively long mining history, primarily for chromite. The Acoje mine was
more or less in continuous production from the mid-1930's until 1992, when it ceased
Operations. Unfortunately, much of the old mine/exploration data was lost due to a mine office
fire in the late 1980's before mining ceased.

5.1.2 Geological Mapping

This discipline is to be conducted on a semi-detailed and detailed phase. The purpose of which
is to Aig rock assemblages, structures, features and characteristics of ore mineralization
sought for.

P443/Senv/0701-033r1 Page 5
| uN 4 = a CRAU MINERAL RESOURCES CORP.
iy UeAo Gua ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

5.1.2.1 Semi-detailed Geological Mapping

Semi-detailed geological mapping and sampling will be carried out to identify the rock types in
the areas and any significant mineralisation. Traverses will be made along stream channels,
roads and suitable exposures where rock outcrops are found.

Rock, soil, and stream sediment samples will be taken for petrographic and chemical analyses.
The acquired samples will not generally exceed 1 kg in weight. The samples will be analysed
for chromite, nickel, platinum group elements, gold and base metals. The number of samples
collected will be dependent upon ongoing results.

The output of the reconnaissance field survey covering the total contract area will be a
comprehensive report containing a 1:20,000 (or other suitable scale) map. Areas showing
indications of target minerals will be subjected to semi-detailed mapping. A map scale of
4:5,000 (or other suitable scale) map will be utilised in the semi-detailed work where denser
sampling and additional geological mapping will be done.

An aerial photographic survey is planned over the area to assist in geologic mapping, surveying,
land use, and other requirements as may prove necessary.

5.1.2.2 Detailed Geological Mapping

Detailed field surveys will be carried out using the compass and tape method with traverses
being limited over a relatively small area (say 150 hectares) where target deposits are inferred.
Mapping will give details on overburden, rock structures, fracture orientation and characteristics
and chemistry variance (analytical results) using 1:1,000, or other appropriate scales.

During this stage, test pitting will be carried out at some sites to study thickness of overburden,
regolith characteristics, and continuity of outcrops.

Also, sampling of rock faces vertically and horizontally will be conducted to study chemical
variations.

These surveys will utilize grid lines as traverse routes.

5.1.3 Geophysical Methods

These methods will be employed in the search for the nickel sulfide deposits and the associated
elements. Induced polarization (IP) and magnetic surveys will be used to help delineate
deposits of this type.

These surveys will utilize existing grid lines done for geochemical geological surveys.

An internationally accredited contractor will be utilized.

5.1.4 Geochemical Methods

These surveys will be done over areas covered by semi-detailed geological mapping.

Rock, soil and stream sediment samples shall be collected in those areas defined as potential

ore targets. Ridge and spur, grid, and stream junctions at various intervals determined
applicable shall be accomplished.

Sample preparation and analyses will be conducted by accredited assay laboratories.

P443/Senv/0701-033r1 Page 6
LY VSP i
n A at CRAU MINERAL RESOURCES CORP.
iS % s ! ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

5.1.5 Subsurface Investigations
These are designed to define mineralized zones at depth. Among the methods to be used are:
5.1.5.1 Testpitting/Trenching

These will be excavated (and later rehabilitated) over specific targets when results from
previous work warrants.

Test pits will consist of excavations, 1 x 1 m in diameter to a necessary depth to collect the
relevant information.

Trenches will be done over warranted areas approximately 1 m wide and to a necessary depth
and length.

The number of pits and trenches will be determined by initial exploration, and will be constructed
by local hire. .

5.1.5.2 Drilling

Once potential ore targets are delineated and as part of the technical information in the final
assessment of the property, drilling will be done to confirm mineralization at depth.

An initial program of 2,090 m is anticipated, using qualified contractors who are aware of the
necessity to protect the environment of their work sites. And this work would be monitored
closely by the company management in collaboration with DENR/BGB personnel.

Additional drilling would be carried out if the initial program is successful in determining the
presence of economic concentrations of mineralization.

Portions of the drill samples will be properly stored for future reference or re-evaluation. The
drilling methods (diamond core/ reverse circulation, etc.) will depend on field conditions
identified.

The drilling campaign is essentially confirmatory drilling at the outset to verify ore horizon
extensions and their vertical continuity. Wireline type drills or its equipment shall be used using
conventional coring and non-coring bits of variable diameters.

Though the drilling campaign is basically by contract with competent drilling contractors from
Metro Manila, the initial number of drill Holes are 10 holes with a varied depth of 200m to 250m
or a total of 2000m to 2500m drill holes length of varied inclination. For this type of drill
equipment, the standard pad size is 3x4m. Sump size is usually about I% x 2m. The drill
contractors may adjust these dimensions as appropriate to the site.

5.1.5.3 Others (tunneling/aditing)

Several old adits may be rehabilitated (or new ones constructed) to gain access for mapping,
sampling and underground core drilling for determining the existing mineralization mined
previously. A properly licensed contract miner will be used for this purpose, and all appropriate
government-required and industry-standard safety measures will be adhered to.

At the present Stage, and based upon the limited information available, an initial re-opening or
new adit/tunnel of 400 m length and standard size (2.2 m x 2.2 m) is being considered. This is

within area that has already been mined previously and will pose no problem to the existing
environment.

P443/Senv/0701-033r1 Page 7
f "TAD £ b
b= | {iN i: ‘@= | CRAU MINERAL RESOURCES CORP.
PU \e We? ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

i

5.1.6 Ore Reserve Estimation

Mineable resources will be estimated by combining mapping, sampling and drilling results,
using industry-standard methods of calculation. Preliminary metallurgical testwork studies
would also begin at this time.

5.1.7 Community Relations

Every effort will be made to establish a continuing dialogue with the local community regarding
intentions and progress of the exploration program. Local residents will have 1* hire
preferences for any employment that they are qualified for.

5.1.8 Environmental Baseline Study and Monitoring

A duly recognized company specializing in environmental base line studies and monitoring will
be engaged to assure that all legal/social requirements are adhered to.

5.2 Additional Description of Exploration Methods and Equipment to be Used
5.2.1 Feasibility Study

Once a resource estimate of a potentially economic size has been defined, a mining feasibility
study will be undertaken to determine the viability of the project. This will include detailed ore
reserve calculations, engineering studies on mining plans, water and power supply, access
roads, dumping area, service areas, plant site and design, environmental monitoring, and
rehabilitation. These stucies will necessitate further ore definition drilling, metallurgical testing,
and geotechnical measurements.

At the same time an indicative economic feasibility study will be prepared for submission in the
event the project appears technically and economically viable.

§.2.2 Topographic Survey

A boundary survey of the proposed Mining Area will be conducted to establish corner and
intermediate monuments.

The topographic survey of the Mining Area will also be conducted to support detailed mine
planning and resource estimation. The detailed topographic map produced will be at 1:200 (or
other appropriate) scale, with a contour interval of 2 meters. This survey will also fix sampling
points and drill sites.

5.2.3 Cadastral Survey

Asa prerequisite to the approval of the mining feasibility and to establish the legal boundaries of
the contract mining area, a cadastral survey will be conducted. The cadastral survey will
primarily cover the area to be retained by the company for its mining project.

The company will seek the services of any MGB deputised geodetic surveyor to execute the
cadastral survey.

5.2.4 Continuing Environmental Studies — Environmental Impact Assessment

Details of this are given in the Environmental Work Program, but this will be an ongoing activity.

P443/Senv/0701-033r1 Page 8
Fa op me ge Be
PL MY AW tL | CRAU MINERAL RESOURCES CORP.
id y a ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

5.2.5 Community Relations

A basic information and educational campaign will be undertaken to keep the local people
familiar with the activities and plans of the company with regards to exploration and any mine
development. This program will be broadened and deepened as the Work Program progresses
into the 2” and continuing years and as project viability becomes more defined.

5.3 Map Showing Location of Proposed Work Area

Attached is the amended MPSA Location Area in NAMRIA Topographic Map (Scale 1:50,000)
indicating the old Acoje minesite, with accessibility roads, water resources and other relevant
input (Figure 2).

5.4 Manpower Complement (field office only)

The tentative number of personnel to be engaged in the project are basically:
One (1) Geological Consultant

Two (2) Exploration geologists

Three (3) Geological Mappers

Six (6) Geological aids/ helpers

One (1) Draftsman/utility man

These personnel constitute the regular crew during the exploration campaign. Some local
residents who are skilled or unskilled are to be hired on a contractual basis as the situation
warrants. These are in the areas of camp preparation, trenching, testpitting, and geophysical
and geochemical area surveys. Exploration aditing, drilling and other related endeavors such as
sample value determination, geophysical survey/interpretation are to be done by competent
companies/metalab on a contract basis.

5.5 Estimated Exploration Costs

An estimated budget of PhP 63 million is allocated for the two (2) year Exploration Work
Program. A detailed program for this purpose has been submitted to the DENR/MGB pursuant
to the mandate of R. A. No. 7942 and its implementing guidelines under DAO No. 96-40, series
1996.

The exploration budget covers expenses in the conduct of exploration such as geological
mapping, geochemical/geophysical works, subsurface investigations such as drilling,
testpitting/trenching and aditing/tunneling and other related expenses such as pre-feasibility
studies, government permit acquisition, and full feasibility studies. This budget is subject to
continuous revisions depending upon the results of exploration activities.

For details, see the Exploration Work Program. A detailed summary is included in a Gantt Chart
in section 8.0 (Annex "A").

Particulars Cost
1. Research (Geological/Geochemical/Geophysical) P100,000.00
2. Semi-detailed Studies
a. Geological Work P3,000,000.00
b. Geochemical Surveys P1,000.000.00

P443/Senv/0701-033r1 Page 9
A\ SS Pe TLE
i } \ ir ‘gu i i CRAU MINERAL RESOURCES CORP.
[ AH Ne a ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

c. Geophysical Surveys P1,000.000.00

d. Subsurface Investigations (trenching/testpitting) P500,000.00

e. Topographic Surveys P1,900,000.00
Detailed Studies

a. Geological mapping P,2,000,00.00

b. Subsurface Investigations

Contract drilling, 3,000m @ P5,000/m P15,000,000.00
Exploration aditing (400m) P12,000,000.00
Pre-feasibility studies P15,000,000.00
Final feasibility studies P26,500,000.00

The total cost is P63,000,000, subject to revisions depending upon exploration results.
Contingency funds are not included.

6. IDENTIFICATION OF POTENTIAL ENVIRONMENTAL EFFECTS

The summary of the potential environmental effects and the corresponding mitigation measures
are presented as a matrix in Annex 3.

The Mitigating Measures presented in the Matrix are considered to be Commitments by CRAU
in regard to environmental protection during the exploration program. /dditional aspects of the
environmental protection activities will be reported to MGB Regional Office I! periodically.

6.1 On Land
Access
Establishment of new access routes to drill sites are required. However, existing roads and

tracks will be utilized to the fullest possible extent. These existing road and track networks need
only minimal rehabilitation and repair.

Minimal siltation and /or erosion from road use and repair is considered not detrimental to the
ecosystem as this is already an established community, and things like dust pollution, etc., will
be addressed by regular sprinkling of the access roads with water during dry periods.

Field Surveys

Minor brushing or removal of undergrowth maybe undertaken to better expose outcrops, but this
will be minimal and will not result to any large-scale clearing of vegetation cover. Traverses will
be limited to drainage channels, roads and trails.

Test pits will be excavated, but this will cause only slight and temporary change in the land
form. The excavated material will be stockpiled adjacent to the pit and back filled once
sampling and mapping is completed.

Drilling

During the drilling stage some surficial disturbance may arise during the transport of drilling

equipment to the site as some clearing of the routes and preparation of a drill platform may be
required.

P443/Senv0701-033r1 Page 10
WY AS < TLS
aS F IN ‘ | -e RS : CRAU MINERAL RESOURCES CORP.
wu A I a ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

Fuel and oil spills (if any) may cause slight contamination of the ground surface in the
immediate area of the drill site, but this will be temporary.

Excavations such as mud pits or water impoundments will be undertaken as part of the
educational training of the crews on environmental protection and enhancement. Any disturbed
land surfaces will be restored/reforested.

6.2 On Hydrology and Water Quality

Access

There will be insignificant disturbances on drainage channels during stream traverses and
sampling.

Field Surveys

Except for small amounts (milliliters) of nitric acid and potassium dichromate (which will be
added to water samples for environmental studies) no chemical reagents or toxic materials will
be utilised during the program.

Drilling

Spillage of oil and additives may go into the local drainage system. However, sumps,
pits and bunds at the drill pad will substantially reduce the risks and impacts of any spill.

6.3 On the Ecology

Drilling

Noise from drilling activities.

6.4 On Socioeconomics

Access, Field Surveys and Drilling

Labor opportunities will be available to skilled and unskilled workers in the area.

Schedule Of Activities and Mitigating Measures.

The genera! Schedule of Activities or Gant Chart is presented in Annex 1 to indicate the time
line of Exploration Activities and the associated environmental components.

7. ENVIRONMENTAL MANAGEMENT MEASURES INCLUDING TOTAL COST

CRAU Mineral Resources Corp., in collaboration with Kinloch Resources Ltd. are committed to
pursue its intended two (2) year Environmental Work Program through measures that will be
adopted to minimize and effectively mitigate any potential effects the program might have on the
environment and the local community. It should be noted, however, that mineral exploration is,
by and large, environmentally benign, giving rise to generally minimal impact on the
environment and the people living in the area of operations.

The proponent/contractors anticipate that more than 10% of the total estimated exploration cost

of P63 million, or P6.3 million, considering community relations and enhancement, will go
towards environmental measures. This is in line with the government's policy to protect the

2443/Senv/0701-033r1 Page 11
ELE
mo CRAU MINERAL RESOURCES CORP.
- ENVIRONMENTAL WORK PROGRAM
STA. CRUZ, ZAMBALES

HATC

ecosystem. Community assistance programs that CRAU/Kinloch will undertake would probably
be in the form of cooperatives and livelihood projects to sustain the benefits derived from the
exploration program. At this time, it is premature to indicate the exact breakdown of community
assistance until tenure is granted.

7.1 Progressive Rehabilitation/Restoration

e Excavated areas will be restored after sampling
e Mud pits or sumps used for drilling will be restored after completion of drilling.

7.2 Maintenance of Roads to Minimize Dust

e Watering of unpaved roads, particularly along, in and close to settlement areas to suppress
dust during dry periods.

7.3 Proper Handling of Toxic and Hazardous Materials, if any

¢ Disposing in an appropriate manner of any solid and liquid wastes. Storage sites for
oil, lubricants and fuel utilised during the exploration and drilling programs will be on
ground prepared to prevent contamination of the local surface and groundwater
systems. This will be done by lining the surface with an impervio:1s materials to prevent
spilled fluids from seeping into the ground. Solid waste will be buried at acceptable
site(s).

7.4 Minimization of Noise and Emissions

¢ Maintaining vehicles and equipment utilised during the program in good working condition to
reduce noise and limit emission of noxious gases.

7.5 Alternative Plans if Special Habitats of Flora and Fauna are Affected

¢ Minimising removal of vegetation. Survey/grid lines will be established in such a way as to
go around or skip areas of thick cover.

7.6 Socioeconomic Mitigating Measures

e Encouraging environmental awareness among the local community by providing information
and direct experience on how an exploration program - like the one to be carried out - can be
accomplished without any adverse effect on the environment.

¢ Employing local unskilled labor. Only technical and supporting skilled workers will be
sourced externally to carry out the program. These workers will be made aware of the
importance in respecting the customs and rights of the local people, particularly in regard to
access and use of the area. Any damage or loss to crops, plantations or domestic livestock as
a consequence of the company’s activities shall be properly recompensed in a form acceptable
to any aggrieved party.

e Ensuring the program is self-sustaining

P443/Senv/0701-033r1 Page 12
LA ASA LP
* - 4 =~ & CRAU MINERAL RESOURCES CORP.
ae. ‘Re 7 q. ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

8. PLAN(S) OF THE PROPOSED OPERATIONS SHOWING LOCATIONS OF THE
AREA(S) SUBJECT TO EXPLORATION

Please refer to the NAMRIA topographic map in scale 1:50,000 showing the entire MPSA
application area which also covers those to be explored, including information on the old mine
site, road network, and the general terrain.

Details will be supplied when exploration commences.

9. NAME AND SIGNATURE OF APPLICANT OR PERSONS PREPARING THE EWP

The Environmental Work Program (EWP) has been prepared by Hatch Associates Inc. (Hatch)
on behalf of CRAU Mineral Resources Corp. The comprehensive CV's of the signatories are
attached as Annex 4.

Ms. LilliBeth S. A Yazon — Director, Operations

ha, ute

Mr. lan M. Moller — Director, Business Development

Noted/Conforme:
a)
Wa IN] q aeul
Pablo R. Amistoso Michadi Spadafora
V. P. Operations General Manager

CRAU Mineral Resources Kinloch Resources Ltd.

P443/Senv/0701-033r1 Page 13
FATCER

(CRAU MINERAL RESOURCES CORP.
ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

Figures

P443/Senv/0701-015a
17° 118°

16°

15°

0 100

Kilometers

14°

SOURCE: PHIVOLCS

lly’

anila Trenc

200

’
ES INC.

ENVIRONMENTAL WORK PROGRAM
SEISMIC AND VOLCANIC HAZARDS MAP

STA. CRUZ, ZAMBALES
[_meameer GCS cate 11.09.2001 pen P4AS nev O

CRAU MINERAL RESOURCES CORP. |

FIGURE 1

)
TL AVS REL?
im & t «> ii CRAU MINERAL RESOURCES CORP.
{ a f ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

Annexes

aera
P443/Senv/0701-015a
L wh eA Li
il A Cc il CRAU MINERAL RESOURCES CORP.
ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

Annex 1

Schedule of Activities/Gant Chart

P443/S$env/0701-015a
ANNEX 1

SCHEDULE OF ACTIVITIES

ENVIRONMENTAL MITIGATING MEASURES

Mobilization/Studies XXX iz _|

Pre-Exploration/info. Campaign XX |

Access Road Maintenance Boreed XXXX XXXX | 2200¢ XXXX XXXX XXXX
Erosion Control: Test Pits, Drill XXXX XXXX XXXX XXXX XXXX

Pads & Sumps, Trenching in
Establish on-site Nursery XX XXXX

Rehabilitation of disturbed sites | yocar | 00K XXXX XXXX
Community employment opportunities| XXXX XXXX XXXX XXXX XXXX XXXX XXXX
Community Livelihood Projects XXXX XXXX XXXX XXXX
Environ. Monitoring/Info.Campaign | XXXX 7 | XXXX XXXX | XXXX XXXX XXXX

as ( (

GANTT CHART
Annex “A”

EXPLORATION WORK PROGRAM
Chromite-Nickel Project
Sta. Cruz/ Candelaria, Zambales

SCHEDULE OF ACTIVITIES

YS

| 20 Eovironmental Work implementation
(UL. Goverament Permits ing |

\y

Noted by: ~ (ts v

PABLD R. AMISTOSO MICHAEL J. SPADAFORA \
LA Fj 1 % [LAF
Hy AY G il CRAU MINERAL RESOURCES CORP.

INITIAL WATER QUALITY SAMPLING
STA, CRUZ, ZAMBALES

Annex 2

Initial Water Quality Sampling

Vinsem0 Osa
KINLOCH RESOURCES L?D.
INITIAL WATER QUALITY SAMPLING
STA. CRUZ, ZAMBALES

ne

KINLOCH RESOURCES LTD.

INITIAL WATER QUALITY SAMPLING
Sta. Cruz, Zambales

TECH-546
Rev. 0, July 13, 2001

HATCH ASSOCIATES (Philippines) INC.
6th Floor Port Royal Building, 118 Rada Street

Li A — TLE Legaspi Village, Makati City, Philippines
rl IN Girl Tel No. (63 2) 817 2667 Fax No. (63 2) 819 2503
wt “ E-mail: hatch@hatch.com.ph Webpage: www. hatch.ca

P443/Senv/0701-015a
’ ai i el CRAU MINERAL RESOURCES CORP.
x ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

CRAU MINERAL RESOURCES CORP.
ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

Prepared by

t
Environmental Department

Reviewed by : Whol Cl

Michael P. Carlos

Approved for

Release by oi
aa LL) oll ia
lan Moller
Tech No. : Tech-549, Rev. 0
Issue Date : 23 July 2001
Distribution I CMRC - 2copies
Hatch - 1 copy

Amended Entered by
Pages

———— eee

P443/Senv/0701-033
nt re ee rete

IL WSe7e te :
wr KINLOCH RESOURCES LTD.
4 Lm 4, INITIAL WATER QUALITY SAMPLING

STA. CRUZ, ZAMBALES

KINLOCH RESOURCES LTD.
INITIAL WATER QUALITY SAMPLING
Sta. Cruz, Zambales

TABLE OF CONTENTS

1. INTRODUCTION
2. METHODOLOGY

2.1 Sampling Locations
2.2 Field Sampling and Lab Testing 2

wks oh.

3. RESULTS AND ANALYSIS

4. CONCLUSIONS AND RECOMMENDATIONS 4
FIGURE
ANNEX

LL

2P'443/Senv/0701-015a
Ly ANS ce TLE
{, +3 KINLOCH RESOURCES LTD.
] 4 INITIAL WATER QUALITY SAMPLING

STA. CRUZ, ZAMBALES

1. INTRODUCTION

Kinloch Resources Ltd. (KRL) is currently conducting due diligence studies while
awaiting the release of DENR permits to explore the old Acoje Mine site and adjacent
sectors for mineral deposits. Prior to the start of the exploration proper, KRL contracted
the services of Hatch Associates, Inc. (Hatch) to conduct an initial water quality
sampling and testing as part of the due diligence process. This report details the results
of the study conducted in June 2001.

2. METHODOLOGY

The proposed KRL exploration area trends roughly north-south across the old Acoje
Mine Camp for about 13 kms. Two (2) river systems are traversed by this exploration
belt, viz., the Cabaluan and Lauis (Figure 1).

2.1 Sampling Locations

A total of 18 sampling points have been identified, four (4) for the Cabaluan River
system, 13 for the Lauis River system and one (1) control point from a separate
watershed but also of the Lauis River network (Figure 1). Table 1 is the summary of
the sampling station details.

Table 1
Sampling Station Details
Station No. Details
| 14) | KC-1 | Cabaluan River tributary __ a
2) KC-2 Cabaluan River tributary
3) KC-3 Cabaluan River tributary
4) KC-4 Main Cabaluan River 1
5) KL-1 Lauis River tributary from old mine offices
6) KL-2 Lauis River tributary from residential areas
7) KL-3 Lauis tributary upstream of old tailings dam
8) KL-4 Lauis tributary downstream of old tailings dam |
|9)_| __KL-5___[ Western headwaters of Lauis River
10) KL-6 Lauis River tributary _ .
1) |. KL-7 Lauis River tributary a
12) KL-8 Main Lauis River (downstream of KL-1 to KL-7)
13) KL-9 Lauis River tributary
14) KL-10 | Lauis River tributary
15) KL-11 Lauis River tributary
16) KL-12 Lauis River tributary
17) KL-13 Main Lauis River
18) KL-14 Eastern headwaters of Lauis River (control point)

SC OS

P443/Senv/0701-015a Pagel
Hi B\ | | ( inl KINLOCH RESOURCES LTD.
- INITIAL WATER QUALITY SAMPLING

STA. CRUZ, ZAMBALES

2.2 Field Sampling and Lab Testing

One (1) liter of water was retrieved per sampling point. This was done by
washing/rinsing a pre-cleaned sampling vessel (lab provided) with water from the
sampling point, three (3) times. After cleaning, the vessel is submerged 15 cm. below
the water's surface and the specimen retrieved. To preserve the samples, these were
treated with concentrated nitric acid (HNO3) and put in cold storage.

The water samples were sent to a DENR accredited analytical laboratory (CRL
Environmental Corp.) for testing of seven (7) heavy metals. The lab testing is
summarized in Table 2.

Table 2
Lab Analysis Summary
Parameter Analytical Method _
1) _| Arsenic ASTM D2972-84 Using Silver Diethyl-Dithiocarbarnate_
2) | Cadmium EPA 213.1 Atomic Absorption Spectro-photometer (AAS —
direct Aspiration) _
-3)_| Chromium (total) | EPA 218.1 AAS — direct Aspiration _ _
4)_| Copper EPA 220.1 AAS — direct Aspiration Z
5) [Lead __| EPA 239.1 AAS ~ direct Aspiration _
| 6) | Mercury _ _|_EPA 7470A AAS -— direct Aspi _ _
7)_| Nickel EPA 249.1 AAS - direct Aspiration

3. RESULTS AND ANALYSIS

The results of the lab analysis compared vis-a-vis the relevant Dept. of Environment and
Natural Resources (DENR) standards (DAO 34) are shown in Table 3. Based on
Memorandum Circular No. 07 of the Environmental Management Bureau of the DENR
(EMB-DENR), the Lauis River is classified as Class B (1977). This means that the
beneficial use of the waters of the river are under Recreational Water Class |, i.e., can
be used for primary contact recreation such as bathing and swimming. The Cabaluan
River, on the other hand, has not been classified by the EMB-DENR.

In this analysis, since one of the river networks has not been classified and the other's
classification has been determined in 1977 (and may have been reclassified), we have
compared the results to Classes B and C. Class C standards are less stringent than
Class B, and are categorized as either’ Fishery Waters for the propagation of fish and
other aquatic resources, or Recreational Water Class Il (Boating, etc.), or Industrial
Water Supply Class | (for manufacturing processes after treatment).

It was noted that the field sampling and subsequent lab testing were effected at the
onset of the rainy season in the area. Rains were a daily occurrence especially during
the afternoon.

For Arsenic, none was detected in any of the 18 sampling points at the minimum
detection limit of 0.005 mg/L.

Cadmium was detected at stations KL-6 and KL-13 at concentrations very much less
than the DENR Class B and C standards.

P443/Senv/0701-015a Page 2
Ly = [Lh
KINLOCH RESOURCES LTD.
LaF : INITIAL WATER QUALITY SAMPLING

STA. CRUZ, ZAMBALES

Table 3
Laboratory Test Results
PARAMETERS (mg/L)

Sample | Arsenic | Cadmium | Chromium | Copper Lead

No. (Total)

Ki-t | ND | ND 0.14 ND | ND

KL-2 ND ND 0.10 ND ND

KL-3 ND ND 0.06 ND ND

KL-4 ND ND 0.07 ND | ND

KL-5 ND ND | 0.04 | ND T ND

KL-6 ND 0.00016 ND ND___| 0.0084 |

KL-7 ND ND ND ND ND

KL-8 ND ND 0.04 ND | ND

KL-9 ND ND 0.07 ND ND

KL-10 ND | _ND ND | ND | NO _

KL-11 ND ND ND ND ND

KL-12 ND ND ND ND ND
‘KL-13_|ND_| 0.00012 |" ND ND ND

KL-14 ND ND ND ND | ND _

KC-1 ND ND ND ND ND

KC-2 ND ND ND ND ND

KC-3 ND ND ND ND ND

KC-4 ND ND ND ND ND

MDL* 0.005 0.0001 0.04 0.02 | 0.006

DENR 0.05 0.01 - - 0.05 y

| ClassB | a (total)
DENR 0.05 0.01 - 0.05 0.05 0.002 =
Class C (dissolved (total)
Cu)

E
* minimum detection iimit

Total Chromium was perceptible at stations KL-1 to KL-5 (Table 1) which are all located
at the western headwaters of the Lauis River system (Figure 1). This sector is where
the former mine offices, tailings impounding structures and residential areas are mainly
situated. Chromium was also monitored at stations KL-8 and KL-9 which are along the
main Lauis River channel and tributary, respectively (Figure 1). For the rest of the
stations, this heavy metal was not present at the minimum detection limit of 0.04 mg/L.
There is no maximum limit set by the DENR for Total Chromium.

Copper was not detected at the minimum detection limit of 0.02 mg/L in any of the
stations of the study area.

Lead was detected at 0.0084 mg/L and greater than the minimum detection limit in
station KL-6, but significantly less than the DENR Class B and C standards.

For the metals Mercury and Nickel, these were not detected at their respective minimum
detection limits of 0.002 and 0.03 mg/L in any of the 18 sampling points.

Station KL-14, the control point away from any potential mine activities has consistently
exhibited relatively untainted waters vis-a-vis the heavy metal parameters tested.

The details of the lab results are shown in Annex 1.

P443/Senv/0701-015a Page 3
L3 5 SL
KINLOCH RESOURCES LTD.
p i INITIAL WATER QUALITY SAMPLING

STA. CRUZ, ZAMBALES

4. CONCLUSIONS AND RECOMMENDATIONS

For this baseline study, the waters of the Lauis and Cabaluan River systems are
categorized as relatively clean, in regard to the specific parameters tested, vis-a-vis
DENR Class B and C criteria.

Trace levels of the metal Cadmium were detected in stations KL-6 and KL-13, as well as
Lead in station KL-6. Moreover, these were much less than their corresponding
standard maximum limits, in the order of 1 in 100 for Cadmium and 1 in 10 for Lead.

Another round of sampling should be conducted for the wet season to confirm the
results of the initial sampling. Likewise, two sets of samplings should be done for the
dry season.

Hexavalent chromium, a more significant pollutant, should be included in the sampling
and testing program. This parameter however, has to be tested within 24 hours, so
special arrangements need to be made to deliver the samples to a laboratory on a
priority basis.

In addition, a sample for the determination of bacterial contamination will also need to
be delivered on a priority basis.

ee UU UE EIENEISInIEIE EIEN

P443/Senv/0701-015a Page 4
KINLOCH RESOURCES LTD.
INITIAL WATER QUALITY SAMPLING
STA. CRUZ, ZAMBALES

HATG

Figure

P443/Senv/0701-015a
=k Ste see
Pima thoy? 3

&.

“TOUS 392fO1g

GRAPHIC SCALE

500 1000 2000
LEGEND:

KL © - Sampling Point

- Road System

- River/Creek

KINLOCH RESOURCES LTD.
ACOJE, STA. CRUZ, ZAMBALES
INITIAL WATER QUALITY SAMPLING

L L
} an KINLOCH RESOURCES LTD.
4 INITIAL WATER QUALITY SAMPLING

STA, CRUZ, ZAMBALES

Annex

P443/Senv/0701-015a
ANNEX 1

Client: Tlatch Associates, Inc.
Attn: . Michael P. Carlos

Client's Project: KRU Preliminary Water Sampling (P43)

Date Sampled: N/S
Date Received: 15-Jun-01
Date Analyzed: 21-Jun-01

Analyst: AIAG / SAT
Lab No. Sample ILD. Analysis Results Matrix, Units | MDL | DLR
2826-001 KLI ASTM 2972-84 (Arsenic) | __ND | 0.005 | 0.005
2826-002 | KL2___| ASTM 2972-84 (Arsenic) | __ND_ 0.005 | 0.005 |
_KL3_____|_ASTM_2972-84 (Arsenic) ND 0.008 | 0.005
2826-004 KL4 ASTM D2972-84 (Arsenic) ND 0.005 | 0.005
2826-005 __KLS | _ASTM.D2972-84 (Arsenic) | ND 0.005 | 0.005 |
2826006 | KL ASTM 2972-84 (Arsenic) ND 0.008 | 0.005
___2826-007 | KL? | AST M.2972-84 (Arsenic) | ND | Water,mg/L__ | 0.005
( 2826-008 _| ASTM D2972-84 (Ars ND |__Water,mg/t. | 0.008 | 0.
2826-009 ASTM 12972-84 (Arsenic) ND Water, mg/L. 0.005, 0.005
2826-010 ASTM 2972-84 (Arsenic) | ND | __Watér, mg/L |_0.008 | 0.008
2826-011 _ ASTM D2972-84 (Arsenic) | __ND | __ Water, mg/t. | 0.005 | 0.0
— 2826-012 ASTM D2972-84 (Arsenic) ND__|__ Water, mg/L | 0.005
2826-013 ASTM D2972-84 (Arsenic) | __ND Water, mg/L | 0.005 | 0.005
2826-014 ASTM D2972-84 (Arsenic) ND__|__ Water, mg/L.
2826-015 ASTM D2972-84 (Arsenic) | _ ND Water, mg/L
2826-016 ASTM D2972-84 (Arsenic) ND Water, mg/L.
2826-017 _ ASTM D2972-84 (Arsenic) | ND | Water, mg/L .
2826-018 ASTM D2972-84 (Arsen ND Wat mg/L 0.005 0.005
ND = Not Detected
NIS = Not Supplied
Checked By; “fi tne | Date:, «pr lor
lose A. ‘Yenorio Jr;
4

Date:__ _ fb I

Reviewed By:

Approved By:

Laboratory Administration

The cover letter is an integral part of this analytical report

Pnivi Bldg. 7457 Jose Topacio St. LabTet = (632) 740-6219 Office Tel : (632) 840-071
CRL Environmental Clark Field (CSEZ) Pampanga, Philippines Lab Tel: (6345) 599-3943 Cellphone : (0917) 892-1171
Corporation USS.A.: (562) 989-4045 Lab Fax : (6345) 599-1963 Office Fax: (632) 816-0329

Client: Match Associates, Inc.
Attn: Michael P. Carlos

Client's Project: KRL Preliminary Water Sampling (P443)

Date Sampled: N/S
Date Received: 15-Jun-01
Date Analyzed: 28-Jun-01

Analyst: AIAG / JAT.
Lab No. Sample LD. = Analysis I Results _|_ Matrix, Units Lon DLR
|___-2826-001 KLI EPA 213.2 (Cadmium) ND | Water,ug/L | ot 0.1
28%6-002 KL2 EPA 213.2 (Cadmium) | _ND _ | Water, ug/L
2826-003 | KL FPA 213.2 (Cadmium) ND Water, ug/l,
2826-004 KL4 EPA 213.2 (Cadmium) ND | Water, ug/L
2826-005 | KLs EPA 213.2 (Cad ) | ND _ Water, ug/L
2826-006 KL6 EPA 213.2 (Ca Water, ug/L.
2826-007 , KL7 EI n _Water, ug/L, Os On
| HLS | EPA213.2(Cadmium) | ND Water, ug/L.
2826-009 __KL9 EPA 213.2 (Cadmium) ND Water, ug/L,
2826-010 KLiO | EPA 213.2, (Cadmium) | ND_ __|__ Water, ug/L,
2826-011 | KUM EPA 213.2 (Ca {ND | Water, ug/L
2826-012 | KL 12 EPA 213.2 (Cadmium) ND | Water, ug/L
2826-013 | KL 13 fl EPA 213.2 (Cadmium) Water, ug/L |
2826-014 KL 14 EPA 213.2 (Cadmium) Water, ug/L | 04 | 0.1
2826-015 | KC 1 | BPA213.2 (Cadm m™_} ND | Waterugh | ot | or
2826-016 KC2 EPA 213.2 (Cadmium) ND | _ Water, ug/L 0.1 0.1
2826-017 | KC3_— | EPA 213.2 (Cadmium) ND___|__ Water, ug/L | 0.1
2826-018 KC4 EPA 213.2 (Cadmium) | _ND Water, ug/L | 0.1
MDL = Method Detection Limit
DLR = Detection Limit for Reporting (MDL x Diiution Factor)
ND = Not Detected
N/S = Not Supplied
Checked By: a pate:_7 fou freo !

Reviewed By: prec fa tfogp Ce Date: Wel.
has C. Arroyo *

Laboratory Supervisor

Approved By: a _ Date_ fy /oy

Maria Carfela @. Capule
Laboratory Administration

The cover letter is an integral part of this analytical report.

Bldg. 7457 Jose Topacio St. Lab Tel : (632) 740-6219 Office Tel : (632) 840-071

(6345) 599-3963 Office Fax: (632) 8160329

Corporation ULS.A.: (562) 989-4045 Lab Fax :

i 5 : 117
PAR CRL Environmental Clark Field (CSEZ) Pampanga, Philippines Lab Tel: (6345) 599-3943 Cellphone : (0917) 892-1171
<>

Rf RAR AE

Client: Match Associates, Inc.
Attn: ° Michael P. Carlos

Client's Project: KRL Preliminary Water Sampling (P443)

Date Sampled: NIS
Date Received: 15-Jun-01
Date Analyzed: 22-Jun-01

Analysts: AIAG /JAT.
Lab No. Sample LD. Analysis Results [ Matrix, Units | MDL | DLR |
2836-001 KLE | EPA 218.1 (T. Chromium) | O14 | Water, mg/L | 0.04 |
2826-002 __ KL2 EPA 218.1 (T. Chromium) _ 0.10 Water, mg/L | 0.04 | 0.04,
2826-003 | KL EPA 218.1 (1. Chromium) 0.06 Water, mp/L. 0.04
2826-004 | KL A | EPA 218.1 (1. Chromium) | 0.07 Water, mg/L | 0.04
___2826-0 .1(T. Chromium) | 0.04 _} Water, mg/L_|_ 0.04 _
__ 2826-006 | KL EPA 218.1 (1. Chromium) ND Water, mg/L. 0.04
2826-007 _ KL7 romium) | ND | Water, mg/L 0.04
\ 2826-008 KL8____ 0.04 _| _ Water, mg/L_|_0.04_| 0.04 _
2826-009 | KL 0.07 Water, mg/L 0.04 | 0.04
2826-010 KL 10 EPA 218.1 (T. Ch ND | Water, mg/L | 0.04 | 0.04
2826-011 | KE | EPA 218.1 (T. __ND__|_Water, mg/l,_|_0.04_|_0.04
= 2826-012 KL I2i EPA 218.1 (I ND | Ws 0.04
2826-013 | KL 13 EPA 218.1 (1 __ND _ Water, mg/L | 0.04 | 0.04
_ 2826-014 KL14 ND | __ Water, mg/L 0.04 | 0.04
2826-015 | KC | EPA 218.1 (1. Chrominm) ND Water, mg/L | 0.04 | 0.04
2826-016 _| KC2 EPA 218.1 (1. Chromium) | ND Water, mg/L 0.04 | 0.04
____ 2826-017 __ND Water, mg/L | 0.04 _
2826-018 KC4 ND___|__Water,mg/L | 0.04 | 0.04
MDL = Method Detection Limit
DLR = Detection Limit for Reporting (MDL x Dilution Factor)
ND = Not Detected
N/S = Not Supplied
Cheeked By: ie omen 3 a Date:_[, ba] or
se A. Tdnorio Jr.
VY
Reviewed By: - pate_ fy
Approved By: es Date: bfaryfy )
Laboratory Administration
The cover letter is an integral part of this analytical report.
A CRL Environmental — 5!4g. 7457 Jose Topacio St. Lab Tel : (632) 740-6219 Office Tel : (632) 840-4071
ty ————_ Aark Field (CSEZ) Pampanga, Philippines Lab Tel : (6345) 599-394} (0917) 892-1171
=> Corporation USS.A.: (562) 989-4045 Lab Fax : (6345) 599-3963 (632) 816-0329

2] BRRORRRSIRR RSA RETRCR: SRT TAT TARE RT NE ISS EL EE SOBA SIGS: SSNISHERESS:

j i Client: Ilatch Associat
Attn: . Michael P. Carlos

Client's Project: KRL Preliminary Water Sampling (P443)

Date Sampled: N/S

Date Received: 15-Jun-01
Date Analyzed: 22-Jun-01
Analyst: AIAG | JAT
Lab No. Sample 1D. | Analysis Results Matrix, Units MDL DLR
|__ 2824-001 KL 20.1 (Copper) _ (ND. Water, mg/L | 0.02 | 0.02 __
2826-002, | KL? _EPA 22 ND | Water, mg/t, | 0,02_| 0.02 _
| 2826-003, | KL EPA 220.1 (Copper) ND Water, mg/l. 0.02 | 0.02
—KL4 | EPA 220.1 (Copper) | ND | Water, mg/l. | 0.02 | 0.02
___2826-005 | KS __EPA 220.1 (Copper) | ND | Water, mg/L. 0.02__| 0.02
_ 2826-006 KL EPA 220.1 (Copper) ND Water, mg/L. 0.02 0.02
2826-007 KET | EPA 220.1 (Copper) | ND | Water, mg/l | 0.02 | 0.02
{ 2826-008 | KL8 EPA 220.1 (Copper) ND Water, mg/L 0.02
| _ 2826-009 | = KL _|___EPA 220.1 (Copper) ND Water, mg/L. 0.02_
2826-010 | —«KLIO __EPA 220.1 (Copper) _ ND ter, mg/l
U 2826-011 EPA 220.1 (Copper) |___—sND- Water, mg/L 0.02
2826-012 EPA 220.1 (Copper) ND 0.02 | 0.02 __
2826-013 EPA 220.1 (Copper) ND | 0.02 | 0.02
2826-014 | "A 220.1 (Copper) | ND | __ Water, mg/L | 0.02_| 0.02 __
2826-015 220.1 (Copper) _ ND___|__Water, mg/l. __| 0.02 _|_0.02
2826-016 _ EPA 220.1 (Copper) _ ND |__ Water, mg/L 0.02_| 0.02
2826-017 EPA 220. 1p - Water, mg/L__| 0.02 | 0.02
2826-018 | KC4 EPA 220.1 (Copper) ND Water, mg/L 0.02_| 0.02
MDL = Method Detection I
DLR = Detection Limit for Reporting (MDL x Dilution Factor)
ND = Not Detected
N/S = Not Supplied
Checked By: Date:_of27 fo i
jose A. Jenorio Jj
VW

Reviewed By:

. eS pate:_Gfr92e1_
Chas C. Arroyo,

Laboratory Supervisor

Approved By: rachis vate:_G/ayh J—
Maria Qarmefa Q. Capule

Laboratory Administr:

The cover letter is an integral part of this analytical report.

pA

CRL Environmental — ®¥s-7457 Jose Topacio St. Lab Tel : (632) 740-6219 Office Tel : (632) 840-4071
fi y PTT OM CHG Clark Field (CSEZ) Pampanga, Philippines Lab'Tel : (6345) 599-1943 Cellphone : (0917) 892-1171
Corporation USS.Ax: (562) 989-4045 Lab Fax : (6345) 599-3963 Office Fax: (632) 816-0329

FH  BRAGHRARSHR CRRA GAT ARNT REITER ATTA ITT

a8

Client:
Aun:

Client's Project:

Date Sampled:
Date Received:
Date Analyzed:
Analyst:

Hatch Associates, Inc.

Michael P. Carlos

KRL Pretiminary W:

‘ater Sampling (P43)

Analysis Results I Matrix, Units { mor. [ DLR
2826-001 EPA 239.2 (Lead) ND} Water, ug/l | 6.0 | 6.0 __
2886-002 SER |_EPA239.2 (Lend) | ND | ow. 6.0 | 6.0
2826-003 _ EPA 239.2 (Lead) ND Water 6.0 | 6.0-
2826-004 | _ _EPA 239.2 (Lead) ND _ Water, ug/L. 60 | 6.0 _
2826-005 | Ks | ‘A 239.2 (Lead) | ND Water, ug/l, {60 | 6.0 _
2826-006 _ KL PA 239.2 (Lead) 84 Water, ug/l. 6.0 6.0
2826-007 KL7 _ PA 239.2 (Lead) ND _Water,ug/L | 60 6.0,
2826-008 | KL8 _ __EPA 239.2 (Lead) ND Water,ugiL | 6.0 | 6.0 |
( 2826-009 | KL9 ——FPA239.2 (Lead) | ND Water,ug/L | 6.0 6.0
|__2826-01¢ KL 10 ——_EPA 239.2 (Lead) _ _ND_ Wat sugL | 6.0
jH—2826-011 | KL EPA 239.2 (Lead) ND Water, ug/L | 6.0 | 6.0
U 2826-012 KL 12 EPA 239.2 (Lead) _ ND Water, ug/L, | 6.0 6.0
2826-013 | KL 13 - ‘A239.2 (Lead) | ND _ Water, ug/l
2826-014 KL 14 EPA 239.2 (Lead) _ ND Water, ug/L, |
2826-015 KCI 4 EPA 239.2 (Lead) _| __ND Water, ug | ¢
2826-016 KC2 EPA 239.2 (Lead) _ _ND Water, ug/L | 6.0 1.0
2826-017 | KC3 EPA 239.2 (Lead) ND_ Water, ug/L 6.0 | 60
2826-018 KC4 EPA 239.2 (Lead) ND Woter, ug/L, 60 | 60
MDL = Method Detection Limit
DLR = Detection Limit for Reporting (MDL x Dilution Factor)
ND = Not Detected
N/S = Not Supplied
Checked By: Date: Zloy { [2uv |
se A. Tenorio Jr,
Reviewed By: z Ae Date: af fry.
Chas C. A¥royo
Laboratory Supervisor
Approved By: a Date: Loy
i Carméla Q.Capule
Laboratory) Administration
The cover letter is an integral part of this analytical report.
: (632) 840-4071
Lab Tel : (632) 740-6219 Office Tel : (63
Bldg. 7457 Jose Topacio St. : 3943 Cellphone : (0917) 892-1171
\ CRE Environmental Cake! tee Te Fanos. ities Label: (45)599290) Colpo: oN ee
=e Corporation U.S.A.: (562) 989-4045, sah Vax: .

aa seTevrERRRRERES

PERAATH SERRE REE

Client: Ifatch Associates, Inc.
Attn: i Michael P. Carlos

Client's Project: KRL Preliminary Water Sampling (P'443)

Date Sampled: NIS
Date Received: 15-Jun-01
Date Analyzed: 19-Jun-01

Lab No. Sample LD. | Analysis Results Matvix, Units | pr. DLR
rergoor | KL | EPA 74704 (Mercury) _| _ND Water, mg/L. | 0.002 | 0.002_
2826-002 “KL2_|___ EPA 7470A (Mereury) ND Water, mg/L | 0.002_| 0.002 _|
2826-003 | KS 7470A (Mercury) | ND | Water, mg/L] 0.002} 0,002
2826-004 —KLa EPA 7470A_ (Mercury) ND _|__ Water, mg/L. |_0.002_|_0.002_|
2826-005 KLS EPA 7470A (Mercury) ND Water, mg/L | 0.002_ | 0.002_
2826-006 KL6 __EPA7470A (Mercury) | _ND_ Water, mg/L 0.002, | 0,002_
___2826-007_ KL7 __ EPA 7470A_ (Mercury) ND Water, mg/L | 0.002_| |
\ 2826-008 ___KL8 EPA 7470A (Mercury) | _ND_ Water, mg/L __| 0.002
2826-009 _ KL9——_|__EPA7470A (Mereury) | _ND___|_ Water, mg/L_{ 0.002
Ww 2826-010. KL 10 | EPA 7470A (Mercury) | __ND__ “Water, mg/L | 0.002_|_ 0.002 |
| re26-011 | KL |B A 7470 (Mercury) __|_ND_ Water, mg/L__| 0.002_| 0.002. |
2826-012 KL EPA 7470A_ (Mercury) __ Water, mg/L__| 0.002_| 0.002 _
__KL13___|__BRA7470A_ (Mercury) _ “Water, mg/L__| 0.002. | 0.002
KL 14 EPA 7470A_ (Mercury) Wa 0.002 | 0.002
2926-015 | KC 1 EPA 7470A (Mercury) | __ND___|__Water, mg/L._| _0.002_|_0.002
2826-016 KC2 EPA 7470A_ (Mercury) ND___|__Water, mg/L __|_0.002_|_0.002
2826-017 | KC 3_ _EPA 7470A_(Mercury) ND_ Water, mg/L__| _0.002_| 0.002
2826-018 KC4 EPA 7470A (Mercury) ND Water, mg/L__|_0.002_|_0.002

MDL = Method Detection Limit
DLR = Detection Limit for Reporting (MDL x Dilution Factor)
ND = Not Detected

N/S = Not Supplied
VY
Reviewed By: Date: An
Chas C. Arroyo
Laboratory Supefvisor
Approved By: / vate)
Maria Garmela Q. Capule
Laboratory Administration
The cover letter is an integral part of this analytical report.
Envi Bldg. 7457 Jose Topacio St. Lab Tel : (632) 740-6219 Office Tel : (632) 840-4071
fi AN CRL Environmental Clank Field (CSEZ) Pampanga, Philippines Label : (6345)599-3943 Cellphone : (0917) 892-117)
<3 Corporation USS.A.: (562) 989-4045 Lab Fax = (6345) 599-3963 Office Fax: (632) 816-0329
& AORALAAAAASLAAR TORS ATS AAAS SESE TT ST TTT TY US STITT PROT RIIRET

Client: Ilatch Associates, Inc.
Attn: . Michael P. Carlos

Client's Project: | KRL Preliminary Water Sampling (P443)

Date Sampled: N/S
Date Received: 15-Jun-01
Date Analyzed: 22-Jua-01
Analyst: AIAG / JAT
Lab No. Sample LD. Analysis | Results Matrix, Units ] MDL [oun
2826-001 KLI EPA 249.1 (Nickel) _ ___ND _Water,mg/L | 0.03 | 0.03
_ 2826-002 ___KL2 EPA 249.1 (Nickel) | SND |__ Water, mg/I. 0.03 | 0.03
2826-003 | KZ | EPA 249.1 (Nickel) ND Water, mg/L 0.03 | 0.03
2826-004 KL4 EPA 249.1 (Nickel) | ND | Watery mg/L _|
___2826-005 | KLS _EPA 249.1 (Nickel) _ ND_ Water
2826-006 | i KLG _EPA 249.1 (Nickel) ND Water, mg/L,
2826-007 | _KL7___|_—___EPA 249.1 (Nickel) | ND_ Water, mg/L,
CS oe <r EPA 249.1 (Nickel) _ ND
2826-009 KLO EPA 249.1 (Nickel) ND
2826-010 cKO | ‘A.249.1 (Nickel) _ ND
2826-011 | KLE __ND
2826-012 | KL A2 | EPA 249.1 (Nickel) _ ND
2826-013 KL 13 EPA 249.1 (Nicl __ND 0
2826-014 KL 14 EPA 249.1 (Nickel) | ND | Water,mg/L | 0.03_| 0.03.
2826-015. _|___EPA 249.1 (Nickel) | ND. Water, mg/L 0.03 | 0.03
2826-016 KC2 i EPA 249.1 (Nickel) |_—sND. Water, mg/L__| 0.03 | 0.03
_ 2826-017 | KC3 | EPA 249.1 (Nickel) ND Water, mg/L__| 0.03 | 0.03
2826-018 Ke4 EPA 249.1 (Nickel) ND Water, mg/L 0.03 | 0.03
MDL = Method Detection Limit
DLR = Detection Limit for Reporting (MDL x Dilution Factor)
ND = Not Detected
N/S = Not Supplied
Checked By: Aa . Date: herley_
lose ose A enorio a
Reviewed By: P . pate:_G@la3@o4.
Chas C. Arroyo,
Laboratory Suffervisor
Approved By: _ pate: Gye)
Capule
Laboratory Administration
The cover letter is an integral part of this analytical report
Ny CX! CRL Environmental Bldg. 7457 Jose Topacio St Lab Tel : (632) 740-6219 Office Tel : (632) 840-4071
Clark Field (CSEZ) Pampanga, Philippines Lab Tel: (6345) 599-3943 Cellphone : (0917) 892-1171
Corporation U.S.A.: (562) 989-4045 Lab Fax : (6345) 599-3963 Office Fax: (632) 816-0329

L > TL
FH E CRAU MINERAL RESOURCES CORP.

ENVIRONMENTAL WORK PROGRAM
STA. CRUZ, ZAMBALES

Annex 3

Matrix of Environmental Effects
and Mitigating Measures

LL
P443/Senv/0701-01Sa
ENVIRONMENTAL WORK PROGRAM
IDENTIFICATION OF ENVIRONMENTAL EFFECTS AND MITIGATING MEASURES

AREA | SOURCE POTENTIAL EFFECTS MITIGATING MEASURES EST.
(COMMITR.ENT) COSTS
Outside Maintenance | Noise and emissions from heavy | Proper maintenance of heavy equipment for | P500,000
the of access | equipment efficient burning of fuelto minimize emissions |
Project route from | Generation of solid wastes from | Proper housekeeping at work sites P200,000
Area Nationa! work crews
Highway to | Generation of labor | Hiring of work personne! per locality of work site | P400,000
Project site opportunities
Livelihood generation (economic | Encourage workers to patronize local business | P1,500,000
ripple e“fect) ventures
Inside the | Excavations | Depression of selected areas | Excavated areas will be backfilled after target | P100,000
Project for test pits, | due to excavation completion
Area drilling pads,
on, Proliferation of insects | Proper drainage will be provided to prevent | P200,000
particularly mosquitoes due to | accumulation of water from test pits and drilling

ponded water pads

Entrapment of stray animals or | Fencing of excavations using rope and branches | P300,000

accidents to passersby Provide warning signs/ devices for passersby
Immediate backfilling after work completion

Erosion of excavated materials Stockpiles will be enclosed to prevent erosion P150,000
Stockpiles will be provided with drain channels
to prevent erosion - sca

Loss of vegetation Encourage the growth of natural vegetation by | P500,000
spreading the stockpiled soil
Establish a nursery during the exploration

| program for progressive rehabilitation

Inside the | Ingress and | Generation of dust Unpaved roads will be watered, especially near | P200,000
Project egress of settlement areas, to minimize dust
Area exploration

vehicles
Hydrology | Stream Siltation Effects are deemed minimal. Vegetation | P50,000
and Water | traverses clearing will be minimal to allow access only for
Quality and people. Surface sampling sites will be reinstated

sampling for any disturbed soil cover.

Toxic chemicals Nitric acid and potassium dichromate (to be | P50,000
used for environmental studies — water sample
preservatives) are the only chemicals to be used
and in small amounts (mill-liters). Hence,
contamination from toxic chemicals is highly
unlikely.

Excavations | Siltation Immediate backfilling of test pits and trenches | P50,000
at sampling and plugging of drill holes immediately after
sites sampleretreval nee) pee -
Drilling Siltation from drilling activities Sumps, pits, settling ponds and bunds will | P100,000
greatly reduce any silt-laden run-off from going
_| into the natural drainage systems
Oil and additives spillage | Sumps, pits, settling ponds and bunds will | P100,000
: substantially reduce risks and impacts from any
spillage. _ _ a _
Generation of solid wastes by | Proper housekeeping at work sites P300,000
work crews
Terrestrial | Drilling Emissions and noise Impacts will be temporary P50,000
Ecology Engines will be provided with mufflers to
minimize noise
Engines will be properly maintained to minimize
_| emissions
Socio- Drilling Emissions and noise Impacts will be temporary P50,000
economic Engines will be provided with mufflers to
minimize noise
Engines will be properly maintained to minimize
emissions

Labor opportunities Local workers will have priority on labor | P1,500,000

ae = opportunities

Total expenditure........ P6,300,000

In A i CS rl CRAU MINERAL RESOURCES CORP.
ENVIRONMENTAL WORK PROGRAM

STA. CRUZ, ZAMBALES

Annex 4

Comprehensive CV's

P443/Senv/0701-015a
HATCH

Hatch Associates Inc. ~ Philippine Office
Yazon, Page 1

> Lilli Beth S. A. Yazon
Director, Operations

Education

Bachelor of Science in Marine Biology
University of the Philippines, 1979

National Science Dev. Board Scholar

M.S. Units, M.S. Marine Science
University of the Philippines

Professional Affiliations
Member, U.P. Marine Biological Society
Member, Philippine Environmental Industry Association, Inc.
Member, Water Environment Association of the Philippines

DENR Accreditation - Environmental Professional - 1998

Summary of Experience

Over 15 years experience in marine surveys and environmental impact assessments. Involvements include
conduct of environmental assessments for a wide range of projects including power projects, mining, golf
courses, water supply and tourism development projects. Expertise in project control work, inter-
disciplinary coordination and integration, and quality assurance.

As Director of Operations, she handles both Engineering and Environmental departments of Hatch
Associates, Inc. Responsible for managing both the engineering and environmental department, its business

and its clients; market their services; maintain quality assurance of outputs and ensure delivery of services
on time, budget quality and safely.

Relevant Experience

PNOC Petrochemical Development Corp. Project Manager. Engiecring, Services for the
rehabilitation of the jetty facilities. On-going.

Raytheon - Batangas. Project Manager. Engineering Documents Review. On-going,
Raytheon - Pangasinan. Project Manager, Source Inspection. On-going.

Hatch — Shanghai. P: oject Manager. Engineering Services. On-going.

McConnell Dowell. Project Manager. Seismic and Liquefaction Study. On-going.
TCH

Hatch Associates Inc. - Philippine Office

nee nearer
Yazon, Page 2
First Philippine Holdings Corp. Project Manager. CNC for Eye Institute. On-going.

NOKIA Philippines, Inc. Project Manager. Acquisition of Environmental Compliance
Certificate/Certificate of Non-Coverage (ECC/CNC) for various cell sites nationwide of Globe
Telecoms, Inc.

Woodward Clyde, Project Manager. Rapid Environmental Site Assessment and Environmental
Impact Assessment - Marine Component for the Mindoro Nickel Project. On-going.

Bauang Private Power Corp., Bauang, La Union, Philippines. Project Manager. Marine Resources
Monitoring for the 215 MW Bauang Power Plant, on-going (since 1995).

Joint Oil Companies Aviation Storage Plant (JOCASP), NAIA Compound, Pasay City,
Philippines. Project Manager. Environmental Impact Study for the Relocation of the JOCASP
plant, on-going

McConnell Dowell Phils. Corp., Batangas City, Philippines. Project Manager. - Development
and Implementation of the Environmental System for a gas pipeline, 2000.

BHP Minerals, Claver, Surigao del Norte, Philippines. Project Manager. Socio-Political
Assessment of Surigao Nickel Project, 1999.

Mindex, Pinamalayan, Mindoro Oriental, Philippines. Project Manager. Rapid Environmental
Assessment — Biological and Water Quality Aspects for Nickel Project in Mindoro, 1999.

Southern Energy Quezon, Inc., Pagbilao, Quezon, Philippines. Project Manager. Thermal Plume
Validation Study for the 700 MW Coal-Fired Thermal Power Plant, on-going.

Sual Power Station, Sual, Pangasinan, Philippines. Project Manager. Air Dispersion Validation
Study for the 1200 MW Sual Coal-Fired Thermal Power Plant, on-going.

Sual Power Station, Sual, Pangasinan, Philippines. Project Manager. Various Permitting Works for the
1000 MW Sual Coal Fired-Thermal Power Plant, on-going.

Sual Power Station, Sual, Pangasinan, Philippines. Project Manager. Environmental Monitoring
Studies (Air and water quality, terrestrial vegetation and wildlife, marine resources and public
health modules) for the 1000 MW Sual Coal Fired Thermal Power Plant, 1999.

James Hardie Phils. Inc., Cabuyao, Laguna, Philippines. Project Manager. Fiber Cement Board
Factory Project - Various Environmental Studies (air and water quality, agricultural and public
health), 1999.

James Hardie Phils. Inc., Cabuyao, Laguna, Philippines. Project Manager. Various Permitting,
Works for the Fibre-Cement Board Factory Project, 1999.

Alstom, Sua!l, Pangasinan, Philippines. Project Manager. Various permitting, Works for the 1000
MW Sual Coal-Fired Thermal Power Plant, on-going.

FGP Corp., Sta. Rita, Batangas, Philippines. Project Manager. Environmental Impact Study for
500 MW Combined Cycle Power Plant, 1999
HATCH

Hatch Associates Inc. - Philippine Office

| tenn tenement
Yazon, Page 3

AFP - Retirement and Separation Benefit System. Iloilo City, Philippines. Project Coordinator.
Presidio Royale Golf and Country Club EIA, , 1998

Barili Golf Course. and Mountain Resort EIA, Barili, Cebu. Active Realty Development
Corporation, 1998.

San Fernando Marina and Resort Complex EIA, San Fernando, Cebu. Project Coordinator. Active
Realty Development Corporation, 1998.

Hopewell Crown Infrastructure, Inc., Alabang, Metro Manila, Philippines. Project Manager. Air
Quality and Noise Monitoring along the South Superhigh-way from Alabang to Calamba, 1998.

Sual Power Station, Sual, Pangasinan, Philippines. Project Manager. — Environmental
Compliance Audit for 1000 MW Sual Coal Fired Thermal Power Plant, 1998.

Southern Energy Quezon, Inc., Pagbilao, Quezon, Philippines, Project Manager. Environmental
Compliance Audit for 700 MW Pagbilao Power Plant,1998.

Fort Bonifacio Development Corporation. Philippines. Project Coordinator. Fort Bonifacio Global
City Environmental Impact Assessment, 1996

Philippine National Oil Corporation. Philippines. Project Coordinator. Mt. Labo
Environmental Risk Assessment.. 1996.

Alliance of Anglo-Philippines and Brown & Root. Bohol and Cebu, Philippines. Project
Coordinator. Bohol-Cebu Water Supply Project Environmental Impact Assessment. 1995-1996

Sual Power Station, Sual, Pangasinan, Philippines. Responsible Engineer. 1,000 MW Sual Coal-
Fired Thermal Power Plant Environmental Impact Study, Sual, Pangasinan, Hopewell Power
(Phils.) Corp., 1995.

Southern Energy Quezon, Inc., Pagbilao, Quezon, Philippines. Project Manager. Environmental
Audit for the, 1995.

BHP Petroleum Pty. Ltd. (Dai Hung), Dai Hung, Vietnam, Responsible Engineer (Marine
Sector).Dai Hung Oil Exploration Statistical Study, 1995,

BHP Petroleum (Dai Hung) Pty. Ltd., Dai Mung, Vietnam, Responsible Engineer (Marine Sector)
Dai Hung Environmental Baseline and Monitoring Program, 1995.

Hopewell Power (Phils.) Corp., Pagbilao Grande Island, Quezon, Philippines. Responsible
Engineer. Marine Studies for the 700 MW Quezon Coal-Fired Thermal Power Plant, 1994.

Western Mining Corp. (Phils.), Inc., Tampakan, South Cotabato, 1 ‘ilippines. Responsible
Engineer. Environmental Studies for the Tampakan Exploration Project, 1994

Kosei (Asia) Pacific, Inc., Laguna, Philippines. Responsible Engineer. Project Description for a
Wheel Manufacturing Plant. 1994
Hatch Associates Inc. ~ Philippine Office
Yazon, Page 4
Hopewell Power (Phils.) Corp., Pagbilao Grande Island, Quezon, Philippines. Responsible
Engineer. Agricultural Resources Baseline Studies fu the 700 MW Quezon Coal-Fired Thermal
Power Plant, , 1994

Light Industry and Science Park of the Philippines (Phases 3 and 4), Cabuyao, Laguna,
Philippines. Responsible Engineer. Environmental Impact Study, 1994

Chase Resources Corporation, Taysan, Batangas, Philippines. Responsible Engineer.
Environmental and Pre-Feasibility Issues Study for the Taysan Copper Project, 1993

Climax Mining Ltd., Kasibu, Nueva Vizcaya, Philippines. Responsible Engineer. Didipio Project
Environmental Impact Study, 1993

First Private Power Corporation, Bauang, La Union, Philippines. Responsible Enigneer. 215
MW Bauang Power Plant Environmental Impact Study, 1993

Enron Power Corp.-U.S., Subic Bay, Olongapo City, Philippines. Responsible Engineer. 108
MW Subic Bay Power Plant Environmental Impact Study, , 1993

Enron Power Corp.-U.S., Pinamucan, Batangas, Philippines. Responsible Engineer. 105 MW
Batangas Power Plant Environmental Impact Study, , 1993

Hopewell Power (Phils.) Corp. Pagbilao Grande Island, Quezon, Philippines. Responsible
Engineer. 700 MW Quezon Coal-Fired Thermal Power Plant Environmental Impact Study, 1992

China Cement Co. (HK) Ltd., Hong Kong. Responsible Engineer. Air Quality Studies for Clinker
Unloading Study, 1992

Carmelray Development Corporation, Canlubang, Laguna, Philippines. Responsible Engineer.
Carmelray Industrial Park Environmental Impact Study, , 1991

Ayala Agricultural Development Corporation, Davao, Philippines. Responsible Engineer. Ayala
Darong Industrial Park Environmental Impact Study, Davao, 1991

Pilipinas Shell Petroleum Corporation, Tabangao, Batangas, Philippines. Responsible Engineer.
Environmental Studies for Marine Science Institute, 1986

Career History

March 2000 - to HATCH Associates, Inc., Philippines. Director, Technical Services.
present

1997- Mar 2000 — BHP Engineering Philippines, Inc. Manager, Environmental Services.

1995 - 1997 Seastems, Inc., Philippines. Consultant/Project Coordinator.
1991 - 1995 BHP Engineering Phils., Inc., Philippines. Senior Environmental Specialist

1989 - 1991 ‘Vational Power Corporation, Philippines. Principal Biologist.
Hatch Associates Inc. ~ Phill

Yazon, Page 5

1987 - 1989 International Center for Living Aquatic Resources Management (ICLARM),
Philippines. Technical Assistant.

1986 — 1987 . University of Sto. Tomas, Philipvines. Instructor.

1985 — 1986 University of the Philippines, Philippines. Senior Research Assistant.

1983 - 1984 University of the Philippines, Philippines. Senior Research Assistant / Diver

Professional Development

Mining, Safety and Environment Symposium - 46" Annual National Mine Safety and
Environmental Conference, Benitez Hall, Teacher’s Camp, Baguio City, Philippines. Philippine
Mine Safety and Environment Association, Philippines Society of Mining Engineers. 35-37
November 1999.

Operationalizing the Clean Air Act - 18" National Conference, Riverbank Center, Marikina City,
Philippines. 20-22, 1999.

Special Forum on Incineration System. Air and Water Management Association — Philippine
Section, Occupational Safety and Health Center, Dil!.nan, Quezon City, Philippines. 26 January
1999,

International Tropical Marine Ecosystems Management Symposium, Townsville, Australia.
November 19998.

Preparing and Delivering High Impact Presentation, Professional Systems Synergy, Inc., 16
February 1998

1998 International Toxic and Hazardous Waste Congress, February 1998

Ecological Risk Assessment, DOST Industrial Technology Development Institute and International
Organization for Migration, January 1998

1997 Philippine International Wastewater Treatment Congress, September 1997
Industrial Estates and Economic Zones : New Visions in the 21“ Century, August 1997
Team Congruence Workshop, Congruence, Inc., June 1997

US-Asia Environmental Partnership Grant recipient, Novato, California, September 1994
Tel-A-Train’s Managing Employee Safety and Health, , Western Mining Corp., June 1994

Conference on Economic Growth with Clean Production, CSIRO Australia and UNIDO,
Melbourne, Australia, February 1994

Negotiating Successfully, Guthrie Jensen, 1993

Responsible Engineer Training Program, BHP, 1993
Yazon, Page 6

PSI Seminar, Development Academy of the Philippines, 1993
Certified PADI Open Water Diver, 1982

Closed-Cycle Cultuie of P. monodon, CNEXO, Tahiti, French Polynesia, 1981

Languages
English
Filipino

Basic French
HATCH

Hatch Associates Inc. ~ Philippine Office

Moller, Page 1

IAN McLELLAN MOLLER
Director —- Business Development

Education
Associate Diploma of Applied Biology, Royal Melbourne Institute of Technology, 1976
Bachelor of Applied Science (Applied Biology), Royal Melbourne Institute of Technology, 1978
Graduate Diploma in Management, University College of Central Queensland, 1989

Masters of Arts — Science and Technology, Deakin University, 1993 - Current

Summary of Experience

Mr. Moller’s key experience and training is in the field of environmental impact assessment of major
industrial, infrastructure and development projects. From an initial background in land management and
extensive experience in the aluminium industry, he has over twenty-five years experience in environmental
management within Australasia and South East Asia. His fields of specialty include land management,
industrial processes and emissions monitoring, ambient environmental impact monitoring, industrial and
environmental health, facility auditing, geographical information systems, waste management, impact
assessment studies, integrated catchment management and social impact of science and technology transfers.

This diverse background is now applied to the management of multi-disciplinary projects, especially major
developments associated with mining, energy and manufacturing facilities, infrastructure and natural
resource utilization. In South East Asia, current long term projects include project management of
feasibility studies and Environmental Impact Assessments for major copper, gold, nickel polymetalic and
coal mines and many studies in the petrochemical industry throughout the Philippines. From 1993 to 2000,
as a consultant with URS (Dames & Moore), Mr. Moller has worked on projects focussing on
environmental impact assessment processes across a broad range of industries and topics.

Relevant Experience

December 2000 - J P Kenney Pty Ltd. Preliminary feasibility study for a natural gas pipeline,
southern Luzon, Philippines

May 2000 -: Shell Exploration Philippines BV (SPEX) Corporate environmental advice

April 200 -: Philippine Recyclers Inc. Project manager for the preparation of Environmental
Impact Assessment of lead acid battery plant.

Feb 2000 -: Anglo American Exploration Baseline environmental sampling for exploration
program at several sites in Philippines

Jan 2000 -: Phelps Do lge Exploration Corp. Baseline environmental sampling for exploration
program at several sites in Philippines.

July - August 1999 : QNI Philippines Inc. Preparation of an environmental manual for best
practice exploration in laterite soils.
Hatch Associates Inc. ~ Philippine Office

Moller, Page 2

June 1999 -: Genrale Des Eaux. Environmental! Baselines studies leading to EIS for a proposed
water supply projects in Bagio.

July 1998 - Aug 2000: Mindex Resource Development. (Crew Development
Corp.)Environmental Baselines studies leading to EIS and Feasibility study for a proposed nickel
mine, refinery, port and power plant in Mindoro Oriental.

Dec 1998 - Aug 2000: Lafayette Philippines. Environmental Baselines studies leading to EIS and
Feasibility Study for a proposed polymetallic mine, refinery, port and power plant in Rapu Rapu
Island, Alby.

June 1999 — Aug 2000t: Filsystems: Environmental Baselines studies leading to EIS for a coal mine
in Zamboanga del Norte.

February 1998 — August 1998: Lepanto Mining Corporation, Environmental Audit of gold/copper
mining and milling facilities and development of an ISO 140000 Environmental Management
System.

September 1997 ~ December 1997: United Nations Conference on Trade and Development.
Environmental Specialist for the preparation of a scoping study to characterize the environmental
risks and impacts associated with the operation of a metals recycling facility in Metro Manila,
especially the disposal of solid wastes.

August 1997 — : Minoro Mining, Project Manager for the preparation of final feasibility studies
associated with the rehabilitation and proposed re-start of the former Atlas mine at Toledo, Cebu.

August 1997 - : Sino Mining International, Environmental Specialist team member for the
preparation of scoping studies associated with a proposed open cut copper/gold mine in the
province of Jiangxi, China.

April 1997 - current: Taiwan Overseas Mining Company, Environmental Impact Assessment
leading to statutory Environmental Compliance Certificate for the re-development of the
Malangas Coal Mines, Zamboanga, Philippines

January 1997 - July 1998:, International Pursuit - Project manager for the preparation of an
environmental assessment and prefeasibility study report for a proposed copper mine on Negros
Island Philippines. Aspects include physical and biological environments and the associated
socio-economic issues.

September 1996 - May 1997: General Electric Aircraft Engines, Phase | and Phase Il °
Environmental, Health and Safety Audit of aircraft servicing facilities at Philippine Airlines NAIA,
Manila

September 1996 - January 1997: Kvaerner Davy, Project manager for the preparation of an
environmental prefeasibility study report for Western Mining Corporation’s Tampakan Copper
Project, Mindanao Island Philippines

March 1996 — current: Western Mining Corporation. Environmental review of the exploration
program of WMC’s Tampakan Copper Project in Mindanao, Philippines. Tasks included
assessment of the baseline monitoring program, vegetation survey and progress toward the
establishment of an ISO 14000 Environmental Management System.
HAT Cin

Hatch Associates Inc. ~ Philippine Office

Moller, Page 3

June 1996 - Aug 2000: Philnico, Philippines, Environmental advisor to Philnico in regard to the
proposed rehabilitation of the Nonoc nickel mine and refinery. Tasks include environmental
status assessment and due diligence audit, preparation of statutory documents: Environmental
Work Plan, Environmental Protection and Enhancement Program.

May 1996 -2 months : Command Petroleum, Environmental due diligence audit of the Raava oil
and gas project Bay of Bengal India.

September 1995 -2 months: Minenco, Project manager for the conduct of environmental and due
diligence audits of the national facilities (six sites) of Comalco Aluminium Products.

July 1995 -1997: Pasminco, Corporate environmental auditor for the mining and processing sites
worldwide (12 sites), of Pasminco’s lead, zinc and associated metals facilities. Ongoing, role as
advisor and initiation of a corporate environmental information management system

January 1995 - 12 months : Seal Rocks Victoria, Strategic environmental advice to a major
ecotourism development project consortium centered on the largest Australian colonies of fur
seals and penguins. The site currently receives 750,U00 visitors each year and the development
infrastructure is constrained by the need to protect the natural values of the area.

January 1995 - 18 months: Optus Vision, Project Manager for the environmental compliance of
the installation of the Optus Vision cable television and telephone cables across 500 km of the city
of Melbourne metropolitan area.

January 1995 - 4 months: Pasminco Corporate, Project manager and environmental specialist for
the preparation of impact assessment and feasibility studies for alternative mine waste treatment
technologies involving wastes of heavy metal refining and smelting for the world's largest
integrated lead /zinc refineries.

December 1994 - 3 months: BHP Petroleum, Project manager for the impact assessment and
feasibility studies for alternative gas pipeline routes within Australia, across the states of Victoria,
new South Wales and South Australia. These studies involved several projects and totaled over
2000 km of easements across the country. The tasks included the development of assessment
criteria for construction impacts and long term maintenance of the pipeline easement. The project
included the application of Geographic Information Systems (GIS) to the route selection and issues
associated with the offshore gas/oil developments and associated coastal site utilities and plant
infrastructure. :

August 1994 - 5 months: Comalco Smelting, Project manager for the preparation of
environmental impact assessment documentation for submission to the US EPA in Washington.
The document formed the basis of an application to accredit an Australian process as Best
Demonstrated Available Technology (BDAT) under the US Resource Conservation and Recovery
Act (RCRA) for the treatment and disposal of hazardous industrial waste.

May 1994 - 6 months: USAID,’ Environmental Specialist (expatriate) for the strategic planning
and preparation of an environmental policy agenda for the Development Framework Plan for
Mindanao Island - Mindanao 2000. US AID/Philippine Government project assignment over three
months. Tasks included an assessment of the physical environment, current institutional
structures and recommendation of reforms appropriate to ecologically sustainable development of
the Island. With the project team, he conducted the presentation of the environmental workshop
papers for the Technical Workshops at Davao, Cagayan de Oro and Cotabato City. In addition he
attended the NEDA Region XII Mindanao Watershed and Irrigation Summit in Cotabato City as
an invited Panelist.
Hatch Associates Inc. ~ Philippine Office

Moller, Page 4

January 1994 - 6 months: NCPA, Key environmental specialist for a pilot project to assess the
environmental policy and strategy development of the La Trobe Valley Region in Victoria for the
Australian Government's National Capital Planning Authority's Strategic Assistance for National
Priority Areas program. The program focussed on the environmental, social and infrastructure
constraints to re-development of sub-economic regions of Australia.

Career History

Sept 2000 -
present

Nov 1999 -
Sept 2000
Concurrent
Nov 1993 -
Nov 1999
Sept 1992 -
Nov 1993
1987 - Sept
1992
1984 - 1987
1981 - 1984
1978 - 1981
1971-1978
1971

Technical Papers

Hatch Associates, Inc., Manila, Philippines. Director - Business Development

URS Corp., Manila, Philippines, Principal Consultant.

Dames &Moore, Philippines, Environment Executive — Asia

Environmental Technology, Melbourne, Australia. Principal.

CRA : Boyne Smelters Expansion Project Specialist, Environmental Scientist.

CRA : Comalco Aluminum - Boyne Smelters, Specialist, Environmental
Scientist.

CRA : Comalco Aluminium — Boyne Smelters; Supervisor, Environmental and
Medical Services.

CRA : Comalco Aluminium — Boyne Smelters; Supervisor, Environmental
Services

CRA : Comalco Aluminium (Bell Bay) Limited, Tasmania, Land Management
Officer

Forest Commission of Victoria, Technical Officer, Research Brand

Egg and Egg Pulp Marketing Board of Victoria, Microbiology Assistant

Flinn, D. W., Moller, I. M., and Hopmans, P. 1979. “Sustained Growth Responses to
Superphosphate Applied to Established Stands of Pinus radiata." New Zealand Journal of Forestry
Science, 9 (2), 201-211.

Flinn, D. W., Hopmans, P., Moller, I. M., and Tregonning, K. 1979. "Response of Radiata Pine to
Fertilisers Containing N and P Applied at Planting.” Australian Journal of Forestry, 42 (2), 125-131.

Moller, I. M. 1991 "Development of an AutoCAD Based Mapping System." Proceedings of QCADS
1991. Queensland CAD Show. CAD Source International, Brisbane.
~~

Hatch Associates Inc. - Philippine Office

Moller, Page 5

Moller, I. M. and Forth, J. 1991 "Environmental Management at Boyne Smelters." The Second
International and Sixteenth Annual Environmental Workshop, Australian Mining Industry
Council. (Pub) AMIC, Canberra.

Moller, I. M. and Brown, R. 1991 "Application of the Predictive Noise Model ENM at Boyne
Smelters." Proceedings of Inter-noise 91. Anita Lawrence Ed. Australian Acoustical Society,
Sydney.

Riese, R. H. and Moller, I. M. 1992. "Effects of gaseous emissions from Boyne Smelters Limited on
the growth responses of three selected Eucalyptus species". In, Proceedings of the 11th
Intérnational Conference of the Clean Air Society of Australia and New Zealand, Brisbane, 1992,
Volume 1, pp 297-306.

Moller, I.M. 1993 “Cleaner Production in the Aluminium Industry”. In, Proceedings of the
Commonwealth Environment Protection Agency (CEPA) Regional Cleaner Production Seminar.
Gladstone Queensland, June 1993.

Gwyther, D. and Moller, I. M. 1994. Coastal Zone Management - Philippine Examples:
Implications for Australia". Proceedings of the National Environmental Law Association, Annual
Conference, Melbourne.

Doley, D. and Moller, I. M. 1994. Evaluation of 10 Years Monitoring of Vegetation at an Industrial
Buffer Zone. In: Proceedings of the 12th International Clean Air Conference, Perth, Western
Australia.

Moller, I. M. 1997. World Class Minerals Operations in the Context of the Philippine Environment.
In: Proceedings of Mining Philippines ‘97. PIEC, Inc. Manila, July 1997.

Moller, I.M.1998. Inorganic Hazardous Waste Treatment. In: Proceedings of the 1998 Philippine
International Toxic and Hazardous Waste Congress. Manila, February 1998.:

Moller, I.M. 1999. Best Environmental Practice for Exploration in Lateritic Soils. In Proceedings of; State
of the Art in Mining Environmental Management. Chamber of Mines of the Philippines, Manila August
1999.

Professional Development

Kepner Tregoe Management Course, Launceston, 1980

National Safety Council of Australia. Accident Control Course, Gladstone, 1982
Media Skills Training Course, Roger Fry and Associates, Brisbane, 1984

Louis Allen Management Training Course, Gladstone, 1985

The Clean Air Society of Australia and New Zealand, Air Pollution Control Course, Newcastle,
985

Communications Skills Course, Rostrum Australia, Gladstone, 1988

Environmental Auditing Short Course, Bond University, Gald Coast, 1990
Hatch Associates Inc. ~ Philippine Office

Moller, Page 6
Environmental Risk Assessment Short Course, Hollingsworth Dames and Moore, Brisbane, 1990
Situational Leadership, Australian Institute of Management, Brisbane, 1990
AutoCAD Drafting, CADSource International, Brisbane, 1990
Environmental Planning and Pollution Law, Blake Dawson Waldren, Brisbane, 1991

Environmental Law Short Course, Queensland University of Technology, Brisbane, 1993

Languages
English - Excellent

Filipino - Basic
